                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 1 of 33 Page ID #:1205



                                                                                                                   1   JEFFREY V. DUNN, Bar No. 131926
                                                                                                                       jeffrey.dunn@bbklaw.com
                                                                                                                   2   CHRISTOPHER M. PISANO, Bar No. 192831
                                                                                                                       christopher.pisano@bbklaw.com
                                                                                                                   3   DANIEL L. RICHARDS, Bar No. 315552
                                                                                                                       daniel.richards@bbklaw.com
                                                                                                                   4   BEST BEST & KRIEGER LLP
                                                                                                                       300 South Grand Avenue
                                                                                                                   5   25th Floor
                                                                                                                       Los Angeles, California 90071
                                                                                                                   6   Telephone: (213) 617-8100
                                                                                                                       Facsimile: (213) 617-7480
                                                                                                                   7
                                                                                                                       Attorneys for Defendants
                                                                                                                   8   City Of Culver City, Mayor Alex Fisch, Vice
                                                                                                                       Mayor Daniel Lee, Council Member Yasmine-
                                                                                                                   9   Imani McMorrin, Council Member Göran
                                                                                                                       Eriksson, Council Member Albert Vera
                                                                                                                  10
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                  11
                                                                                                                              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12
                          ATTORNEYS AT LAW




                                                                                                                  13   SOUTHERN CALIFORNIA                       Case No. 2:21-cv-05052-MCS-RAO
                                                                                                                       HEALTHCARE SYSTEM, INC., a                Hon. Mark C. Scarsi
                                                                                                                  14   California Corporation, d/b/a
                                                                                                                       SOUTHERN CALIFORNIA                       DEFENDANTS CITY OF
                                                                                                                  15   HOSPITAL AT CULVER CITY,                  CULVER CITY, MAYOR ALEX
                                                                                                                                                                 FISCH, VICE MAYOR DANIEL
                                                                                                                  16                 Plaintiff,                  LEE, COUNCIL MEMBER
                                                                                                                                                                 YASMINE-IMANI MCMORRIN,
                                                                                                                  17        v.                                   COUNCIL MEMBER GÖRAN
                                                                                                                                                                 ERIKSSON, COUNCIL MEMBER
                                                                                                                  18   CITY OF CULVER CITY, a charter            ALBERT VERA’S OPPOSITION
                                                                                                                       municipality MAYOR ALEX FISCH, in         TO PLAINTIFF’S MOTION FOR
                                                                                                                  19   his official capacity, VICE MAYOR         PRELIMINARY INJUNCTION
                                                                                                                       DANIEL LEE, in his official capacity,
                                                                                                                  20   COUNCIL MEMBER YASMINE-                   [Request for Judicial Notice,
                                                                                                                       IMANI McMORRIN, in her official           Declarations of Daniel Richards, Dr.
                                                                                                                  21   capacity, COUNCIL MEMBER                  Joshua Luke, Lisa Vidra, LaRhonda
                                                                                                                       GÖRAN ERIKSSON, in his official           Smith, Jane Steinberg, Arturo
                                                                                                                  22   capacity, and COUNCIL MEMBER              Espinoza, Marne Vervan, John Aho,
                                                                                                                       ALBERT VERA, in his official              Jacques Maia, Objection to Request
                                                                                                                  23   capacity,                                 for Judicial Notice; and [Proposed]
                                                                                                                                                                 Order Filed Concurrently Herewith]
                                                                                                                  24                 Defendants.
                                                                                                                                                                 Hearing Date: July 26, 2021
                                                                                                                  25                                             Time:         9:00 a.m.
                                                                                                                                                                 Courtroom:    7C
                                                                                                                  26
                                                                                                                                                                 Action Filed:   June 22, 2021
                                                                                                                  27

                                                                                                                  28                                                       CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                             DEFENDANTS’ OPPOSITION TO
                                                                                                                                                           -1-                   PLAINTIFF’S MOTION FOR
                                                                                                                                                                                PRELIMINARY INJUNCTION
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 2 of 33 Page ID #:1206



                                                                                                                   1                                           TABLE OF CONTENTS

                                                                                                                   2
                                                                                                                                                                                                                                      PAGE
                                                                                                                   3

                                                                                                                   4   I.     INTRODUCTION ............................................................................................ 1
                                                                                                                   5   II.    FACTUAL BACKGROUND .......................................................................... 1
                                                                                                                   6          A.      BACKGROUND ON PMH ................................................................... 2
                                                                                                                   7          B.      MEDICAL WORKER “BURNOUT” AND RETENTION .................. 2
                                                                                                                   8          C.      ENACTMENT OF THE PREMIUM PAY ORDINANCES ................ 3
                                                                                                                   9   III.   LEGAL ARGUMENT ..................................................................................... 5
                                                                                                                  10          A.      STANDARD FOR PRELIMINARY INJUNCTION ............................ 5
                                                                                                                  11          B.      PLAINTIFF IS UNLIKELY TO SUCCEED ON THE MERITS ......... 6
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12                  1.       THE POLICE POWER INCLUDES THE POWER TO
                                                                                                                                               REGULATE WAGES ................................................................. 6
                          ATTORNEYS AT LAW




                                                                                                                  13
                                                                                                                                      2.       THE NLRA DOES NOT PREEMPT THE ORDINANCE ........ 6
                                                                                                                  14
                                                                                                                                               a.       There is a Strong Presumption Against Preemption ......... 7
                                                                                                                  15
                                                                                                                                               b.       The Ordinance is not Preempted....................................... 7
                                                                                                                  16
                                                                                                                                               c.       Bragdon ............................................................................. 9
                                                                                                                  17
                                                                                                                                      3.       THE ORDINANCE DOES NOT VIOLATE THE EQUAL
                                                                                                                  18                           PROTECTION CLAUSE .......................................................... 11
                                                                                                                  19                           a.       No HealthCare Facility is Similarly Situated ................. 12
                                                                                                                  20                           b.       The Ordinance is Supported by a Rational Basis ........... 14
                                                                                                                  21                  4.       THE ORDINANCE DOES NOT VIOLATE THE
                                                                                                                                               CONTRACTS CLAUSE ........................................................... 18
                                                                                                                  22
                                                                                                                              C.      SCHCC FAILS TO SHOW IRREPARABLE HARM ........................ 22
                                                                                                                  23
                                                                                                                              D.      THE BALANCE OF HARDSHIPS AND PUBLIC INTEREST ....... 24
                                                                                                                  24
                                                                                                                       IV.    CONCLUSION .............................................................................................. 25
                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28                                                                                CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                                                      DEFENDANTS’ OPPOSITION TO
                                                                                                                                                                              -i-                         PLAINTIFF’S MOTION FOR
                                                                                                                                                                                                         PRELIMINARY INJUNCTION
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 3 of 33 Page ID #:1207



                                                                                                                   1                                       TABLE OF AUTHORITIES
                                                                                                                   2
                                                                                                                                                                                                                                 PAGE
                                                                                                                   3
                                                                                                                       Federal Cases
                                                                                                                   4

                                                                                                                   5   Allied Structural Steel Co. v. Spannaus
                                                                                                                          438 U.S. 234 (1978) ..................................................................................... 19, 21
                                                                                                                   6
                                                                                                                       Am. Hotel & Lodging Ass’n v. City of Los Angeles
                                                                                                                   7
                                                                                                                         119 F.Supp.3d 1177 (C.D. Cal. 2015) ............................................................ 8, 11
                                                                                                                   8
                                                                                                                       American Hotel and Lodging Association v. City of Los Angeles
                                                                                                                   9     834 F.3d 958 (9th Cir. 2016) .......................................................................... 9, 11
                                                                                                                  10
                                                                                                                       Andy's BP, Inc. v. City of San Jose
                                                                                                                  11     605 F. App'x 617 (9th Cir. 2015) ....................................................................... 12
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12   Animal Legal Def. Fund v. Wasden
                          ATTORNEYS AT LAW




                                                                                                                  13      878 F.3d 1184 (9th Cir. 2018) ............................................................................ 18
                                                                                                                  14   Ass’n of Surrogates & Supreme Court Reporters Within City of New York v. State
                                                                                                                          of N.Y.
                                                                                                                  15
                                                                                                                          940 F.2d 766 (2d Cir. 1991) ............................................................................... 20
                                                                                                                  16
                                                                                                                       Assoc. Builders & Contractors of Cal. Cooperation Comm., Inc. v. Becerra
                                                                                                                  17      231 F. Supp. 3d 810 (C.D. Cal. 2017) .................................................................. 9
                                                                                                                  18
                                                                                                                       Associated Builders & Contractors of S. California, Inc. v. Nunn
                                                                                                                  19      356 F.3d 979 (9th Cir. 2004) ...................................................................... 7, 9, 10
                                                                                                                  20   Babler Brother v. Roberts
                                                                                                                  21     995 F.2d 911 (9th Cir. 1993) ................................................................................ 7
                                                                                                                  22   Baltimore Tchrs. Union, Am. Fed'n of Tchrs. Loc. 340, AFL-CIO v. Mayor & City
                                                                                                                  23
                                                                                                                          Council of Baltimore
                                                                                                                          6 F.3d 1012 (4th Cir. 1993) ................................................................................ 20
                                                                                                                  24
                                                                                                                       California Grocers Ass'n v. City of Long Beach
                                                                                                                  25     2021 WL 736627 (C.D. Cal. Feb. 25, 2021) ........................................................ 8
                                                                                                                  26
                                                                                                                       Calop Bus. Sys., Inc. v. City of Los Angeles
                                                                                                                  27     984 F. Supp. 2d 981 (C.D. Cal. 2013) .................................................................. 9
                                                                                                                  28                                                                               CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                                                     DEFENDANTS’ OPPOSITION TO
                                                                                                                                                                              - ii -                     PLAINTIFF’S MOTION FOR
                                                                                                                                                                                                        PRELIMINARY INJUNCTION
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 4 of 33 Page ID #:1208



                                                                                                                   1                                        TABLE OF AUTHORITIES
                                                                                                                                                                (CONTINUED)
                                                                                                                   2

                                                                                                                   3                                                                                                                 PAGE
                                                                                                                   4   Chamber of Commerce of U.S. v. Bragdon
                                                                                                                   5     64 F.3d 497 (9th Cir. 1995) ...................................................................... 9, 10, 11

                                                                                                                   6   Chicago Bd. of Realtors, Inc. v. Chicago
                                                                                                                         819 F.2d 732 (7th Cir. 1987) .............................................................................. 21
                                                                                                                   7

                                                                                                                   8   Citizens United v. Fed. Election Comm'n
                                                                                                                          558 U.S. 310 (2010) ........................................................................................... 18
                                                                                                                   9
                                                                                                                       City of Los Angeles v. Lyons
                                                                                                                  10
                                                                                                                          461 U.S. 95 (1983) ............................................................................................... 6
                                                                                                                  11
                                                                                                                       Crossley v. California
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12     2020 WL 4747723 (S.D. Cal. Aug. 17, 2020).................................................... 18
                          ATTORNEYS AT LAW




                                                                                                                  13
                                                                                                                       Dallas v. Stanglin
                                                                                                                  14     490 U.S. 19 (1989) ............................................................................................. 14
                                                                                                                  15   Drakes Bay Oyster Co. v. Jewell
                                                                                                                  16     747 F.3d 1073 (9th Cir. 2014) ............................................................................ 24
                                                                                                                  17   Eilenberg v. City of Colton
                                                                                                                          2020 WL (C.D. Cal. May 14, 2020) ................................................................... 23
                                                                                                                  18

                                                                                                                  19   Elizondo v. City of Junction City
                                                                                                                          669 F. App'x 855 (9th Cir. 2016) ....................................................................... 12
                                                                                                                  20
                                                                                                                       Energy Reserves Group, Inc. v. Kan. Power and Light Co.
                                                                                                                  21
                                                                                                                         459 U.S. 400 (1983) ............................................................................... 19, 20, 21
                                                                                                                  22
                                                                                                                       F.C.C. v. Beach Communications, Inc.
                                                                                                                  23      508 U.S. 307 (1993) ........................................................................... 3, 14, 15, 17
                                                                                                                  24
                                                                                                                       Fort Halifax Packing Co. v. Coyne
                                                                                                                  25     482 U.S. 1 (1987) ..................................................................................... 1, 7, 8, 9
                                                                                                                  26   Fortuna Enters., L.P. v. City of Los Angeles
                                                                                                                  27     673 F.Supp.2d 1000 (C.D. Cal. 2008) .................................................................. 8
                                                                                                                  28

                                                                                                                                                                               - iii -
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 5 of 33 Page ID #:1209



                                                                                                                   1                                        TABLE OF AUTHORITIES
                                                                                                                                                                (CONTINUED)
                                                                                                                   2

                                                                                                                   3                                                                                                               PAGE
                                                                                                                   4   Freeman v. City of Santa Ana
                                                                                                                   5      68 F.3d 1180 (9th Cir. 1995) .............................................................................. 12

                                                                                                                   6   Gallinger v. Becerra
                                                                                                                         898 F.3d 1012 (9th Cir. 2018) ...................................................................... 17, 18
                                                                                                                   7

                                                                                                                   8   Gen. Offshore Corp. v. Farrelly
                                                                                                                         743 F. Supp. 1177 (D.V.I. 1990) ........................................................................ 19
                                                                                                                   9
                                                                                                                       Gerhart v. Lake Cty., Mont.
                                                                                                                  10
                                                                                                                         637 F.3d 1013 (9th Cir. 2011) ............................................................................ 12
                                                                                                                  11
                                                                                                                       Golden Estate Transit Corp. v. City of Los Angeles
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12     475 U.S. 608 (1986) ............................................................................................. 6
                          ATTORNEYS AT LAW




                                                                                                                  13
                                                                                                                       Golden Gate Rest. Ass'n v. City & Cty. of San Francisco
                                                                                                                  14     512 F.3d 1112 (9th Cir. 2008) ............................................................................ 25
                                                                                                                  15   Great N. Res., Inc. v. Coba
                                                                                                                  16     2020 WL 6820793 (D. Or. Nov. 20, 2020) ........................................................ 22
                                                                                                                  17   Hawaiian Airlines, Inc. v. Norris
                                                                                                                         512 U.S. 246 (1994) ............................................................................................. 7
                                                                                                                  18

                                                                                                                  19   Herb Reed Enters., LLC v. Fla. Entm’t Mgmt.
                                                                                                                         736 F.3d 1239 (9th Cir. 2013) ............................................................................ 22
                                                                                                                  20
                                                                                                                       Hill St. Health Servs. LLC v. Cty. of Los Angeles
                                                                                                                  21
                                                                                                                          2016 WL 9453998 (C.D. Cal. Nov. 16, 2016) ................................................... 12
                                                                                                                  22
                                                                                                                       Home Bldg. & Loan Ass’n v. Blaisdell
                                                                                                                  23     290 U.S. 398 (1934) ........................................................................................... 18
                                                                                                                  24
                                                                                                                       Hudson Water Co. v. McCarter
                                                                                                                  25     209 U.S. 349 (1908) ........................................................................................... 18
                                                                                                                  26   Hunters Cap. LLC v. Seattle
                                                                                                                  27     499 F. Supp. 3d 888 (W.D. Wash. 2020) ........................................................... 18
                                                                                                                  28

                                                                                                                                                                               - iv -
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 6 of 33 Page ID #:1210



                                                                                                                   1                                        TABLE OF AUTHORITIES
                                                                                                                                                                (CONTINUED)
                                                                                                                   2

                                                                                                                   3                                                                                                               PAGE
                                                                                                                   4   Interpipe Contracting, Inc. v. Becerra
                                                                                                                   5      898 F.3d 879 (9th Cir. 2018) ................................................................................ 7

                                                                                                                   6   Kadrmas v. Dickinson Pub. Schs.
                                                                                                                         487 U.S. 450 (1988) ........................................................................................... 14
                                                                                                                   7

                                                                                                                   8   L.A. Mem'l Coliseum Comm'n v. Nat'l Football League
                                                                                                                          634 F.2d 1197 (9th Cir. 1980) ............................................................................ 24
                                                                                                                   9
                                                                                                                       Lewis v. Casey
                                                                                                                  10
                                                                                                                         518 U.S. 343 (1996) ............................................................................................. 6
                                                                                                                  11
                                                                                                                       Lusnak v. Bank of Am., N.A.
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12      883 F.3d 1185 (9th Cir. 2018) .............................................................................. 7
                          ATTORNEYS AT LAW




                                                                                                                  13
                                                                                                                       Maryland v. King
                                                                                                                  14     567 U.S. 1301 (2012) ......................................................................................... 25
                                                                                                                  15   Medtronic, Inc. v. Lohr
                                                                                                                  16     518 U.S. 470 (1996) ............................................................................................. 7
                                                                                                                  17   Metro. Life Ins. Co. v. Massachusetts
                                                                                                                         471 U.S. 724 (1985) ......................................................................................... 6, 9
                                                                                                                  18

                                                                                                                  19   National Broadcasting Co., Inc. v. Bradshaw
                                                                                                                         70 F.3d 69 (9th Cir. 1995) .................................................................................... 8
                                                                                                                  20
                                                                                                                       Nw. Grocery Ass'n v. City of Seattle
                                                                                                                  21
                                                                                                                         2021 WL 1055994 (W.D. Wash. Mar. 18, 2021)................................................. 7
                                                                                                                  22
                                                                                                                       Pentecostal Church of God v. Douglas Cty.
                                                                                                                  23     798 F. App'x 995 (9th Cir. 2020) ....................................................................... 12
                                                                                                                  24
                                                                                                                       Ramos v. Bank of Am., N.A.
                                                                                                                  25     2012 WL 12550456 (C.D. Cal. Jan. 31, 2012)................................................... 13
                                                                                                                  26   Rendish v. City of Tacoma
                                                                                                                  27     123 F.3d 1216 (9th Cir. 1997) ............................................................................ 22
                                                                                                                  28

                                                                                                                                                                               -v-
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 7 of 33 Page ID #:1211



                                                                                                                   1                                         TABLE OF AUTHORITIES
                                                                                                                                                                 (CONTINUED)
                                                                                                                   2

                                                                                                                   3                                                                                                                  PAGE
                                                                                                                   4   Ross v. Moffitt
                                                                                                                   5     417 U.S. 600 (1974) ........................................................................................... 12

                                                                                                                   6   RUI One Corp. v. City of Berkeley
                                                                                                                         371 F.3d 1137 (9th Cir. 2004) ............................................................ 1,6,12,15,21
                                                                                                                   7

                                                                                                                   8   Sampson v. Murray
                                                                                                                         415 U.S. 61 (1974) ............................................................................................. 23
                                                                                                                   9
                                                                                                                       Strange v. Searcy
                                                                                                                  10
                                                                                                                          574 U.S. 1145 (2015) ......................................................................................... 25
                                                                                                                  11
                                                                                                                       Thornton v. City of St. Helens
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12     425 F.3d 1158 (9th Cir. 2005) ............................................................................ 12
                          ATTORNEYS AT LAW




                                                                                                                  13
                                                                                                                       U.S. Dept. of Agr. v. Moreno
                                                                                                                  14      413 U.S. 528 (1973) ........................................................................................... 18
                                                                                                                  15   Vance v. Bradley
                                                                                                                  16     440 U.S. 93 (1979) ............................................................................................. 14
                                                                                                                  17   Viceroy Gold Corp. v. Aubry
                                                                                                                          75 F.3d 482 (9th Cir. 1996) .............................................................................. 7, 8
                                                                                                                  18

                                                                                                                  19   West Coast Hotel Co. v. Parrish
                                                                                                                         300 U.S. 379 (1937) ............................................................................................. 6
                                                                                                                  20
                                                                                                                       Williamson v. Lee Optical of Oklahoma, Inc.
                                                                                                                  21
                                                                                                                          348 U.S. 483 (1955) ........................................................................................... 14
                                                                                                                  22
                                                                                                                       Winter v. National Resources Defense Council, Inc.
                                                                                                                  23     555 U.S. 7 ................................................................................................... 1, 5, 22
                                                                                                                  24
                                                                                                                       State Cases
                                                                                                                  25
                                                                                                                       Sonoma Cty. Org. of Pub. Emps. v. Cty. of Sonoma
                                                                                                                  26      23 Cal. 3d 296 (1979) ......................................................................................... 20
                                                                                                                  27

                                                                                                                  28

                                                                                                                                                                                 - vi -
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 8 of 33 Page ID #:1212



                                                                                                                   1                                         TABLE OF AUTHORITIES
                                                                                                                                                                 (CONTINUED)
                                                                                                                   2

                                                                                                                   3                                                                                                                 PAGE
                                                                                                                   4   Constitutional Provisions
                                                                                                                   5
                                                                                                                       First Amendment ............................................................................................... 17, 22
                                                                                                                   6
                                                                                                                       Cal. Const., Article I, § 9 ......................................................................................... 18
                                                                                                                   7
                                                                                                                       U.S. Const., Article I, § 10 ...................................................................................... 18
                                                                                                                   8

                                                                                                                   9
                                                                                                                  10

                                                                                                                  11
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                  12
                          ATTORNEYS AT LAW




                                                                                                                  13

                                                                                                                  14

                                                                                                                  15

                                                                                                                  16

                                                                                                                  17

                                                                                                                  18

                                                                                                                  19
                                                                                                                  20

                                                                                                                  21

                                                                                                                  22

                                                                                                                  23

                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28

                                                                                                                                                                                - vii -
                                                                                                          Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 9 of 33 Page ID #:1213



                                                                                                                     1   I.    INTRODUCTION
                                                                                                                     2         Plaintiff Southern California Healthcare Systems, Inc., d/b/a Southern
                                                                                                                     3   California Hospital at Culver City’s (“SCHCC” or “Plaintiff”) motion for a
                                                                                                                     4   preliminary injunction (Mot., ECF No. 11) should be denied. Plaintiff has no
                                                                                                                     5   chance of success on the merits, and satisfies none of the other factors under Winter
                                                                                                                     6   v. National Resources Defense Council, Inc., 555 U.S. 7 (the “Winter factors.”)
                                                                                                                     7         The Ordinance is not preempted by the NLRA. The Supreme Court and the
                                                                                                                     8   Ninth Circuit have held that substantive state labor standards are not preempted.
                                                                                                                     9   See, e.g., Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 20–22 (1987).
                                                                                                                    10         The Ordinance does not violate equal protection guarantees. It is subject to
                                                                                                                    11   rational basis review, and it is rationally related to legitimate governmental
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12   purposes that include staff retention at the City’s only hospital and compensating
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                    13   hospital workers for the burdens they continue to face in light of the COVID-19
                                                                                                                    14   pandemic. RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1150 (9th Cir. 2004).
                                                                                                                    15         The Ordinance does not violate the Contracts Clause of the United States or
                                                                                                                    16   California Constitutions. It is a valid exercise of the constitutional police power
                                                                                                                    17   authority, it imposes obligations independent of any contractual rights and so
                                                                                                                    18   burdens no contract, and it furthers significant and legitimate public purposes.
                                                                                                                    19   II.   FACTUAL BACKGROUND
                                                                                                                    20         The City of Culver City (“City”), like the rest of the state, has been in the
                                                                                                                    21   midst of a public health emergency of almost unprecedented magnitude. While
                                                                                                                    22   significant progress has been made in combatting the pandemic, in particular the
                                                                                                                    23   rollout of vaccines to prevent infection and serious symptoms, the pandemic is not
                                                                                                                    24   over, and dangerous virus variants continue to spread in this county and elsewhere.
                                                                                                                    25   (Richards Decl. Exs. X–Z.) Community transmission of COVID-19 continues, and
                                                                                                                    26   acute infections require treatment in hospitals with emergency departments, like
                                                                                                                    27   SCHCC. (Declaration of Joshua D. Luke (“Luke Decl.”) ¶¶ 37–38.) Recognizing
                                                                                                                    28                                                             CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                                     DEFENDANTS’ OPPOSITION TO
                                                                                                                                                                   -1-                   PLAINTIFF’S MOTION FOR
                                                                                                                                                                                        PRELIMINARY INJUNCTION
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 10 of 33 Page ID #:1214


                                                                                                                         this fact, the CDC still recommends the wearing of face masks in hospital settings.
                                                                                                                     1
                                                                                                                         Just days ago, the World Health Organization urged all people to continue to wear
                                                                                                                     2
                                                                                                                         masks and observe social distancing in light of the continued spread of variants
                                                                                                                     3
                                                                                                                         such as the Delta-variant. (Declaration of Daniel L. Richards (“Richards Decl.”) Ex.
                                                                                                                     4
                                                                                                                         U.) More recently, Los Angeles County issued guidance recommending that masks
                                                                                                                     5
                                                                                                                         be worn indoors. (Richards Decl. Ex. V; see also Richards Decl. Ex. W.)
                                                                                                                     6

                                                                                                                     7
                                                                                                                               A.     Background on PMH
                                                                                                                               SCHCC is owned by Prospect Medical Holdings, Inc. (“PMH,” see Compl. ¶
                                                                                                                     8
                                                                                                                         26, ECF No. 1). According to investigations by the Wall Street Journal, Bloomberg,
                                                                                                                     9
                                                                                                                         ProPublica, and others, PMH paid out hundreds of millions in shareholder
                                                                                                                    10
                                                                                                                         dividends, including a $457,000,000 dividend in 2018 alone. PMH has also
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         received hundreds of millions of dollars in taxpayer funded grants and loans to
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         battle the pandemic. (Richards Decl. Ex. N at p. 7; Ex. O at pp. 1, 21–22, Ex. Q at
                                                                                                                    13
                                                                                                                         pp. 6–7; Ex. R; Ex. T; Luke Decl. ¶ 41; see also Luke Decl. ¶ 40.)
                                                                                                                    14

                                                                                                                    15
                                                                                                                               B.     Medical Worker “Burnout” and Retention
                                                                                                                               According to a March, 2021 report prepared by the Washington Post and
                                                                                                                    16
                                                                                                                         KFF Survey Project, the COVID-19 Pandemic has exacted a heavy toll on health
                                                                                                                    17
                                                                                                                         care workers. (Richards Decl. Ex. L.) A full seven in ten younger frontline workers
                                                                                                                    18
                                                                                                                         report that they are experiencing “burn out.” (id. at p. 11.) Thirty percent of
                                                                                                                    19
                                                                                                                         healthcare workers say that they are considering leaving the healthcare profession.
                                                                                                                    20
                                                                                                                         (Id. at p. 16.) Among healthcare workers who worked in a facility that ran out of
                                                                                                                    21
                                                                                                                         PPE at least at times (like the City heard testimony that SCHCC did, Richards Decl.
                                                                                                                    22
                                                                                                                         Ex. 4 at p. 37, 41-42; see also Richards Decl. Ex. O at p. 21), 48 percent report that
                                                                                                                    23
                                                                                                                         they are considering leaving the healthcare field. (Richards Decl. Ex. L at p. 16.)
                                                                                                                    24
                                                                                                                               As Plaintiff recognizes, SCHCC has had a substantial problem with
                                                                                                                    25
                                                                                                                         employee attrition. Out of a total of 1,082 employees, SCHCC lost 455 employees
                                                                                                                    26
                                                                                                                         in less than one year, an attrition rate approaching fifty percent. (Decl. of Rosanne
                                                                                                                    27
                                                                                                                         Dickerson (“Dickerson Decl.”), ¶¶ 3, 6, ECF No. 11-6.) While Plaintiff states it
                                                                                                                    28
                                                                                                                                                                                   CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   -2-                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 11 of 33 Page ID #:1215


                                                                                                                         knows best how to retain hospital workers (Mot. at 16:3–7),1 it seems it may be
                                                                                                                     1
                                                                                                                         unwilling to take necessary steps, or that the steps it has taken are insufficient.
                                                                                                                     2
                                                                                                                                According to a recent report and survey released by the United States
                                                                                                                     3
                                                                                                                         Chamber of Commerce, the single best way to convince workers who have left the
                                                                                                                     4
                                                                                                                         workforce to return is a one-time bonus, which is analogous to the short term pay
                                                                                                                     5
                                                                                                                         required by the Ordinance. (Richards Decl. Ex. T; see also Luke Decl. ¶¶ 13–19.)
                                                                                                                     6
                                                                                                                         As Plaintiff notes, financial considerations, and in particular competition with the
                                                                                                                     7
                                                                                                                         pay offered by nurse registries, seems to be driving at least some of the serious
                                                                                                                     8
                                                                                                                         issues Plaintiff faces with employee retention. (Mot. at 16:3–5.)
                                                                                                                     9
                                                                                                                                C.      Enactment of the Premium Pay Ordinances
                                                                                                                    10
                                                                                                                                Before passage of the Ordinance, the City enacted an ordinance requiring
                                                                                                                    11
                                                                                                                         premium pay for grocery and drugstore workers, addressing compensating and
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725




                                                                                                                         promoting retention among frontline workers incrementally. (Richards Decl. Ex.
                          ATTORNEYS AT LAW




                                                                                                                    13
                                                                                                                         AA); F.C.C. v. Beach Communications, Inc., 508 U.S. 307, 316 (1993).
                                                                                                                    14
                                                                                                                                In advance of enacting the Ordinance here, the City received many public
                                                                                                                    15
                                                                                                                         comments. While some hospitals submitted (largely identical) opposition comments
                                                                                                                    16
                                                                                                                         (Richards Decl. Ex. K), the City received a substantial number of comments
                                                                                                                    17
                                                                                                                         supporting the Ordinance. (Richards Decl. Exs. H, I, J.)
                                                                                                                    18
                                                                                                                                Perhaps most notably, the City received a petition signed by four hundred
                                                                                                                    19
                                                                                                                         and thirty-five hospitals workers urging the City to enact the Ordinance:
                                                                                                                    20
                                                                                                                                Fighting on the frontlines of the COVID-19 pandemic has been
                                                                                                                    21          anything but easy for healthcare workers. We have been pushed to the
                                                                                                                    22          brink trying to keep up with an overwhelming number of critical
                                                                                                                                patients. We constantly struggle with stress, exhaustion, and burnout.
                                                                                                                    23          We’ve sacrificed time with our families, our personal lives, and even
                                                                                                                    24          our own safety in order to take care of our community.

                                                                                                                    25
                                                                                                                                No amount of money can compensate for the trauma we experienced
                                                                                                                                watching countless patients die while we were exposed to the same
                                                                                                                    26          virus that was killing them. Nothing can bring back the co-workers we
                                                                                                                    27   1
                                                                                                                          It is notable that many of the “benefits” Plaintiff provided during the pandemic were either
                                                                                                                         effectively mandated, extremely temporary, of minimal value, or provided by the federal
                                                                                                                    28   government (e.g., the 401k tax related “incentive”). (Luke Decl. ¶¶ 20–30.)
                                                                                                                                                                                          CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                        -3-                     DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 12 of 33 Page ID #:1216



                                                                                                                     1         lost to COVID-19. But hazard pay will help us support our families
                                                                                                                               while we continue serving out patients and community. . . . All we ask
                                                                                                                     2         is that the City Council recognize our dedication and sacrifice the same
                                                                                                                     3         way you recognized grocery workers. (Richards Decl. Ex. I.)

                                                                                                                     4
                                                                                                                               On June 14, 2021, the City received a letter signed by more than forty

                                                                                                                     5
                                                                                                                         employees of the Hospital urging the City to enact the Ordinance:
                                                                                                                               I speak for myself and my colleagues when I say that this historic
                                                                                                                     6
                                                                                                                               legislation means more than you could know. Receiving hazard pay
                                                                                                                     7         will help us support the families we had to sacrifice time with so we
                                                                                                                     8
                                                                                                                               could care for the community. But this is more than just money – it is
                                                                                                                               value and respect, the likes of which we haven’t seen from our own
                                                                                                                     9         employer in many ways. (Richards Decl. Ex. J.)
                                                                                                                    10         In addition to written comments, hospital workers and other members of the
                                                                                                                    11   public appeared at City Council meetings, discussing conditions at the Hospital
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12   (Richards Decl. Ex. A at 4:4–7:15, Ex. B at 4:18–9:12, Ex. C at 4:17–6:9) and
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                    13   providing heartfelt testimony urging enactment of the Ordinance, and explaining
                                                                                                                    14   why passage of the Ordinance was so important to them, their co-workers, and their
                                                                                                                    15   families. (Richards Decl. Ex. C at 6:24–8:16; Ex. D at 20:4–28:1; Ex. E at 6:9–
                                                                                                                    16   11:16, 25:20–42:22, 45:18–46:23; Ex. F at pp. 10:15–12:25, 15:10–25, 25:1–30:8,
                                                                                                                    17   33:9–34:19.) After considering extensive public comment and a lengthy debate
                                                                                                                    18   (Richards Decl. Ex. E at 51:21–70:4; Ex. F at 37:19–50:4), the City Council voted
                                                                                                                    19   to enacted the Ordinance. (Richards Decl. Ex. F at 49:11–25, Ex. G.)
                                                                                                                    20         The Ordinance provides for an increase of $5 per hour to existing wages. It
                                                                                                                    21   does not prevent an employer from taking any action (e.g., reduction in hours or
                                                                                                                    22   benefits), it includes the ability to “opt-out” in a collective bargaining agreement
                                                                                                                    23   (“CBA”), and it does not preclude bargaining (or unilateral action, as to non-
                                                                                                                    24   unionized employees) on any other term of employment. (Richards Decl. Ex. G at
                                                                                                                    25   7:20–8:8; 9:1–7; Declaration of John Aho (“Aho Decl.”) ¶ 7.)
                                                                                                                    26         The Ordinance is a modest, temporary measure, and expires 120 days after its
                                                                                                                    27   effective date. (Id. at 10:7–13.) In enacting this Ordinance, the City Council
                                                                                                                    28   legislatively determined that, among other things, (1) hospital workers have faced
                                                                                                                                                                                  CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   -4-                  DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 13 of 33 Page ID #:1217


                                                                                                                         and will face serious risk from COVID-19, (2) the COVID-19 threat remains,
                                                                                                                     1
                                                                                                                         especially in light of the spread of variants and the slowing pace of vaccinations, (3)
                                                                                                                     2
                                                                                                                         hospital workers face this threat in order to provide critical, lifesaving care to the
                                                                                                                     3
                                                                                                                         community, and (4) in addition to physical risk hospital employees have and will
                                                                                                                     4
                                                                                                                         continue to face a heavy emotional and psychological toll. (Id. at 1:5–5:27; see also
                                                                                                                     5
                                                                                                                         Declaration of Jane Steinberg (“Steinberg Decl.”) ¶¶ 10–12.) In light of this:
                                                                                                                     6
                                                                                                                                [T]he City seeks to compensate essential Hospital Workers for their
                                                                                                                     7          daily sacrifices and the ongoing risks and burdens they and their
                                                                                                                     8          families face while providing vital services to the community during
                                                                                                                                the pandemic and in the coming weeks and months; and
                                                                                                                     9          [T]he City aims (1) to protect the health and welfare of its essential
                                                                                                                    10          Hospital Workers, their families, and the community; (2) to recognize
                                                                                                                                and compensate Hospital Workers for the risks and burdens they face
                                                                                                                    11          every day and will continue to face in the coming months; (3) support
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12          stable incomes among Hospital Workers; and (4) promote job retention
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                                by ensuring Hospital Workers are adequately compensated for the
                                                                                                                    13          substantial risks, efforts, and expenses they are undertaking to provide
                                                                                                                    14          essential services . . . (Richards Decl. Ex. G at 6:1–14.)
                                                                                                                    15   III.   LEGAL ARGUMENT
                                                                                                                    16          A.    Standard for Preliminary Injunction
                                                                                                                    17          Because it is an extraordinary remedy, a plaintiff seeking a preliminary

                                                                                                                    18   injunction “must establish” that (1) it is likely to succeed on the merits; (2) it is

                                                                                                                    19   likely to suffer irreparable harm absent relief; (3) the balance of equities tips in its

                                                                                                                    20   favor; and (4) an injunction is in the public interest. Winter, 555 U.S. at 21.

                                                                                                                    21   Alternatively, injunctive relief “is appropriate when a plaintiff demonstrates that

                                                                                                                    22   serious questions going to the merits were raised and the balance of hardships tips

                                                                                                                    23   sharply in the plaintiff’s favor.” Alliance for the Wild Rockies, 632 F.3d 1127,

                                                                                                                    24   1134–35 (9th Cir. 2011). Even under this test, Plaintiff must meet all four Winter

                                                                                                                    25   factors. Id. at 1132, 1135. Where an injunction is sought against a government, a

                                                                                                                    26   higher showing is required of imminent harm. See City of Los Angeles v. Lyons,

                                                                                                                    27   461 U.S. 95, 102 (1983); Lewis v. Casey, 518 U.S. 343, 349–50 (1996).

                                                                                                                    28
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                    -5-                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 14 of 33 Page ID #:1218


                                                                                                                               B.    Plaintiff is Unlikely to Succeed on the Merits
                                                                                                                     1
                                                                                                                                     1.     The Police Power Includes the Power to Regulate Wages
                                                                                                                     2
                                                                                                                               Regulation of wages and the conditions of employment is squarely within the
                                                                                                                     3
                                                                                                                         police power of local government. As the Supreme Court determined more than 80
                                                                                                                     4
                                                                                                                         years ago, local regulation of wages is not constitutionally infirm, and employers do
                                                                                                                     5
                                                                                                                         not have a right based in an employment contract to avoid such regulation. In West
                                                                                                                     6
                                                                                                                         Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937), the Court rejected a constitutional
                                                                                                                     7
                                                                                                                         challenge to Washington State’s minimum wage laws, noting the broad power of
                                                                                                                     8
                                                                                                                         government to exercise the police power to protect workers. Id. at 392–93, 400.
                                                                                                                     9
                                                                                                                               “The power to regulate wages and employment conditions lies clearly within
                                                                                                                    10
                                                                                                                         a state’s or a municipality’s police power.” RUI One Corp., 371 F.3d at 1150. The
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         Ordinance regulates wages and employment conditions. See also Metro. Life Ins.
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725




                                                                                                                         Co. v. Massachusetts, 471 U.S. 724, 756 (1985).
                          ATTORNEYS AT LAW




                                                                                                                    13
                                                                                                                                     2.     The NLRA Does not Preempt the Ordinance
                                                                                                                    14
                                                                                                                               The NLRA does not preempt local wage or other labor regulations; it
                                                                                                                    15
                                                                                                                         preempts only laws that interfere with “economic weapons of self-help, such as
                                                                                                                    16
                                                                                                                         strikes and lockouts.” Golden Estate Transit Corp. v. City of Los Angeles, 475 U.S.
                                                                                                                    17
                                                                                                                         608, 614–15 (1986). The Ordinance does not interfere with any such weapons.
                                                                                                                    18
                                                                                                                               The NLRA is “concerned primarily with establishing an equitable process for
                                                                                                                    19
                                                                                                                         determining terms and conditions of employment.” Metro. Life Ins. Co., 471 U.S. at
                                                                                                                    20
                                                                                                                         753. Pursuant to this principle, the Supreme Court has established two narrow
                                                                                                                    21
                                                                                                                         doctrines of preemption by federal labor law: Garmon and Machinists. In its
                                                                                                                    22
                                                                                                                         motion, Plaintiff acknowledges that Machinists preemption is the only relevant
                                                                                                                    23
                                                                                                                         preemption question. (Mot. at pp. 8:21–9:2.) Machinists preemption does not apply.
                                                                                                                    24
                                                                                                                               As with the Seattle hazard pay law at issue in Nw. Grocery Ass'n v. City of
                                                                                                                    25
                                                                                                                         Seattle, 2021 WL 1055994 (W.D. Wash. Mar. 18, 2021), the Ordinance provides a
                                                                                                                    26
                                                                                                                         wage premium to all covered workers “engaged in specifically delimited types of
                                                                                                                    27
                                                                                                                         hazardous work who have been disproportionately impacted by COVID-19;” that
                                                                                                                    28
                                                                                                                                                                                 CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                 -6-                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 15 of 33 Page ID #:1219


                                                                                                                         premium is applied regardless of the covered workers’ current pay rate; and the
                                                                                                                     1
                                                                                                                         Ordinance does not seek to regulate benefits, workplace conditions, or hours. The
                                                                                                                     2
                                                                                                                         Ordinance is thus a classic minimum labor standard of general applicability that
                                                                                                                     3
                                                                                                                         “does not interfere with the mechanics of the collective bargaining process” and
                                                                                                                     4
                                                                                                                         therefore is not preempted by the NLRA. Id. at *4; see also Associated Builders &
                                                                                                                     5
                                                                                                                         Contractors of S. California, Inc. v. Nunn, 356 F.3d 979, 990 (9th Cir. 2004).
                                                                                                                     6

                                                                                                                     7
                                                                                                                                            a.     There is a Strong Presumption Against Preemption
                                                                                                                               Federal preemption cases are guided by two key principles: (1) “the purpose
                                                                                                                     8
                                                                                                                         of Congress is the ultimate touchstone in every pre-emption case” and (2) “the
                                                                                                                     9
                                                                                                                         assumption that the State’s historic police powers are not preempted” absent
                                                                                                                    10
                                                                                                                         Congress’ “clear and manifest purpose” to preempt the exercise of those powers.
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191 (9th Cir. 2018) (citations and
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         internal quotation marks omitted). “Pre-emption of employment standards within
                                                                                                                    13
                                                                                                                         the traditional police power of the State should not be lightly inferred.” Hawaiian
                                                                                                                    14
                                                                                                                         Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994). This “approach is consistent with
                                                                                                                    15
                                                                                                                         both federalism concerns and the historic primacy of state regulation of matters of
                                                                                                                    16
                                                                                                                         health and safety.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996).
                                                                                                                    17
                                                                                                                               Fort Halifax, is clear that “pre-emption should not be lightly inferred...
                                                                                                                    18
                                                                                                                         [because] the establishment of labor standards falls within the traditional police
                                                                                                                    19
                                                                                                                         power of the State.” Fort Halifax, 482 U.S. at 21; see also Interpipe Contracting,
                                                                                                                    20
                                                                                                                         Inc. v. Becerra, 898 F.3d 879, 888, 891 (9th Cir. 2018).
                                                                                                                    21

                                                                                                                    22
                                                                                                                                            b.     The Ordinance is not Preempted
                                                                                                                               The Supreme Court and the Ninth Circuit have repeatedly held that
                                                                                                                    23
                                                                                                                         substantive state labor standards are not preempted by the NLRA. See, e.g., Fort
                                                                                                                    24
                                                                                                                         Halifax, 482 U.S. at 20–22; National Broadcasting Co., Inc. v. Bradshaw, 70 F.3d
                                                                                                                    25
                                                                                                                         69 (9th Cir. 1995); Viceroy Gold Corp. v. Aubry, 75 F.3d 482 (9th Cir. 1996);
                                                                                                                    26
                                                                                                                         Babler Brother v. Roberts, 995 F.2d 911 (9th Cir. 1993). The Ordinance is a
                                                                                                                    27
                                                                                                                         substantive labor standard benefitting union and non-union hospital workers, and
                                                                                                                    28
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                  -7-                     DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 16 of 33 Page ID #:1220


                                                                                                                         does not conflict with the NLRA, which regulates the collective bargaining process.
                                                                                                                     1
                                                                                                                         Applying this logic, Courts in this district have rejected similar challenges to City
                                                                                                                     2
                                                                                                                         of Los Angeles’ living wage ordinances, see Am. Hotel & Lodging Ass’n v. City of
                                                                                                                     3
                                                                                                                         Los Angeles 119 F.Supp.3d 1177, 1179 (C.D. Cal. 2015), aff’d, 834 F.3d 958 (9th
                                                                                                                     4
                                                                                                                         Cir. 2016); Fortuna Enters., L.P. v. City of Los Angeles, 673 F.Supp.2d 1000 (C.D.
                                                                                                                     5
                                                                                                                         Cal. 2008), and similar challenges to “Hero Pay” ordinances. California Grocers
                                                                                                                     6
                                                                                                                         Ass'n v. City of Long Beach, 2021 WL 736627, at *5 (C.D. Cal. Feb. 25, 2021).
                                                                                                                     7
                                                                                                                               In Fort Halifax, 482 U.S. 1, the Supreme Court held that a Maine statute
                                                                                                                     8
                                                                                                                         requiring employers, in the event of a plant closing, to provide a one-time severance
                                                                                                                     9
                                                                                                                         payment in the absence of a collective bargaining agreement on the subject, was not
                                                                                                                    10
                                                                                                                         preempted. The company in Fort Halifax argued that the statute was preempted
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         under Machinists because it undercut the employer’s ability to withstand a union’s
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         demand for severance pay. Id. at 20. The Supreme Court rejected this argument,
                                                                                                                    13
                                                                                                                         finding that Maine’s law was a valid and unexceptional exercise of its police power.
                                                                                                                    14
                                                                                                                         Id. at 22. The Court reasoned that such a substantive labor standard provides
                                                                                                                    15
                                                                                                                         protections to union and nonunion workers alike, and thus neither encourages nor
                                                                                                                    16
                                                                                                                         discourages bargaining processes. Id. at 21–22. The Fort Halifax Court held that
                                                                                                                    17
                                                                                                                         the mere fact that a state statute regulates matters over which the parties may
                                                                                                                    18
                                                                                                                         bargain cannot support a claim of preemption. Id. at 21–22.
                                                                                                                    19
                                                                                                                               In Viceroy Gold Corp, 75 F.3d 482, the Ninth Circuit held that a California
                                                                                                                    20
                                                                                                                         labor standard prohibiting more than eight hour work days in the absence of a CBA
                                                                                                                    21
                                                                                                                         was not subject to Machinists preemption. The Ninth Circuit rejected the
                                                                                                                    22
                                                                                                                         company’s claim that the law was preempted. Id. at 489–90. The Court reasoned
                                                                                                                    23
                                                                                                                         that it “undoubtedly” qualified as a minimum labor standard. Id.
                                                                                                                    24
                                                                                                                               More recently, in American Hotel and Lodging Association v. City of Los
                                                                                                                    25
                                                                                                                         Angeles, 834 F.3d 958, 963 (9th Cir. 2016), the Ninth Circuit held that a Los
                                                                                                                    26
                                                                                                                         Angeles living wage ordinance was not preempted by the NLRA, explaining:
                                                                                                                    27
                                                                                                                               Under Machinists preemption, at issue here, the NLRA prohibits states
                                                                                                                    28
                                                                                                                                                                                  CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                  -8-                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 17 of 33 Page ID #:1221



                                                                                                                     1         from restricting a “weapon of self-help,” such as a strike or lock-out. . .
                                                                                                                               . [M]inimum labor standards affect union and nonunion employees
                                                                                                                     2         equally, neither encouraging nor discouraging [] collective bargaining
                                                                                                                     3         processes. . . . [T]hese standards are not preempted, because they
                                                                                                                               do not “regulate the mechanics of labor dispute resolution.” . .
                                                                                                                     4         Such standards are a valid exercise of states' police power to protect
                                                                                                                     5         workers. . . . It is no surprise, then, that “state minimum benefit
                                                                                                                               protections have repeatedly survived Machinists preemption
                                                                                                                     6         challenges,” . . . .
                                                                                                                     7   Id. at 963–65 (emphasis added). Both the Supreme Court and Ninth Circuit have
                                                                                                                     8   held that standards other than minimum wage laws, or laws that set “floors,” are not
                                                                                                                     9   preempted. See, e.g., Fort Halifax, 482 U.S. at 21 (lump sum severance payments);
                                                                                                                    10   Metro Life Ins. Co., 471 U.S. at 758 (mental health benefits).
                                                                                                                    11         In Nunn, 356 F.3d 979, the Ninth Circuit rejected Plaintiff’s apparent
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12   argument that preemption is more likely to be found when a labor standard applies
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                    13   only to a small group of employers or employees:
                                                                                                                    14         While Bragdon emphasized that the Contra Costa County ordinance
                                                                                                                    15
                                                                                                                               “targets particular workers in a particular industry,” we have since
                                                                                                                               explained on several occasions that the NLRA does not authorize us to
                                                                                                                    16         pre-empt minimum labor standards simply because they are applicable
                                                                                                                    17
                                                                                                                               only to particular workers in a particular industry. (citations) [S]tate
                                                                                                                               substantive labor standards . . . are not invalid simply because they
                                                                                                                    18         apply to particular trades, professions, or job classifications . . . .
                                                                                                                    19   Id. at 990 (internal citations and quotations omitted).
                                                                                                                    20                        c.     Bragdon is Inapplicable
                                                                                                                               Plaintiff relies on Chamber of Commerce of U.S. v. Bragdon, 64 F.3d 497
                                                                                                                    21
                                                                                                                         (9th Cir. 1995) for the proposition that the Ordinance is so “invasive and detailed”
                                                                                                                    22
                                                                                                                         that it is preempted by the NLRA. Plaintiff’s reliance on Bragdon is misplaced. In
                                                                                                                    23
                                                                                                                         Bragdon, the Ninth Circuit held that an ordinance requiring construction employers
                                                                                                                    24
                                                                                                                         to pay “prevailing wages” determined solely by reference to established CBAs was
                                                                                                                    25
                                                                                                                         preempted. Id. at 502. “This manner of setting wages, . . gave employers what
                                                                                                                    26
                                                                                                                         amounted to a Hobson’s choice—they had either to accept the results of third parties’
                                                                                                                    27
                                                                                                                         collective bargaining processes or enter into a [CBA] themselves.” Calop Bus. Sys.,
                                                                                                                    28
                                                                                                                                                                                   CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   -9-                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 18 of 33 Page ID #:1222


                                                                                                                         Inc. v. City of Los Angeles, 984 F. Supp. 2d 981, 1011 (C.D. Cal. 2013).
                                                                                                                     1
                                                                                                                               The Ninth Circuit subsequently cabined Bragdon’s holding to its particular
                                                                                                                     2
                                                                                                                         facts—an ordinance mandating wages based exclusively on third-party collectively
                                                                                                                     3
                                                                                                                         bargained rates. Nunn, 356 F.3d at 990; id. at 991, fn. 8 (“In invalidating Contra
                                                                                                                     4
                                                                                                                         Costa County’s prevailing wage ordinance, we carefully distinguished, for purposes
                                                                                                                     5
                                                                                                                         of preemption, state-established minimum wage regulations, which we
                                                                                                                     6
                                                                                                                         acknowledged to be lawful.”); Assoc. Builders & Contractors of Cal. Cooperation
                                                                                                                     7
                                                                                                                         Comm., Inc. v. Becerra, 231 F. Supp. 3d 810, 823–24 (C.D. Cal. 2017) (“Plaintiffs
                                                                                                                     8
                                                                                                                         ignore that the Ninth Circuit has retreated from its holding in Bragdon.”). The pay
                                                                                                                     9
                                                                                                                         required here is not tied to any CBA, and is not preempted.
                                                                                                                    10
                                                                                                                               The Ordinance here has none of the characteristics of the law the Bragdon
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         court held was preempted. The ordinance in Bragdon wholesale imported terms
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         from negotiated collective bargaining agreements: “[T]he prevailing wage . . . is not
                                                                                                                    13
                                                                                                                         a fixed statutory or regulatory minimum wage, but one derived from the combined
                                                                                                                    14
                                                                                                                         collective bargaining of third parties in a particular locality. . . . The manner in
                                                                                                                    15
                                                                                                                         which the Ordinance operates affects not only the total of the wages and benefits to
                                                                                                                    16
                                                                                                                         be paid, but also the division of the total package that is paid in hourly wages
                                                                                                                    17
                                                                                                                         directly to the worker and the amount paid by the employer in health, pension, and
                                                                                                                    18
                                                                                                                         welfare benefits for the worker.” Bragdon, 64 F.3d at 502. Here, the Ordinance
                                                                                                                    19
                                                                                                                         provides for a fixed regulatory premium, and in no way derives its requirements
                                                                                                                    20
                                                                                                                         from “the collective bargaining of third parties.” The Ordinance does not regulate
                                                                                                                    21
                                                                                                                         the “total of the wages and benefits paid,” it simply requires that whatever wages
                                                                                                                    22
                                                                                                                         and benefits are paid are supplemented by a $5 premium. The Ordinance is
                                                                                                                    23
                                                                                                                         unconcerned with “the division of the total package that is paid in hourly wages
                                                                                                                    24
                                                                                                                         directly to the worker and the amount paid by the employer in health, pension, and
                                                                                                                    25
                                                                                                                         welfare benefits for the worker.” Id. at 502.
                                                                                                                    26
                                                                                                                               Finally, even to the extent that dicta in Bragdon can be read to endorse an
                                                                                                                    27
                                                                                                                         essentially new strand of NLRA preemption, through which sufficiently “onerous”
                                                                                                                    28
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   - 10 -                 DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 19 of 33 Page ID #:1223


                                                                                                                         minimum labor standard can be preempted, a $5 wage supplement is a far cry from
                                                                                                                     1
                                                                                                                         the extreme regulation that could fall into such a novel preemption. In Am. Hotel &
                                                                                                                     2
                                                                                                                         Lodging Ass'n, 119 F. Supp. 3d 1177, the court reasoned that a wage standard would
                                                                                                                     3
                                                                                                                         have to be extreme beyond reason to even potentially face such preemption:
                                                                                                                     4
                                                                                                                               Plaintiffs cannot identify a single case where any court held that a
                                                                                                                     5         minimum labor standard was so onerous that it rendered the statute
                                                                                                                               preempted. This makes sense. Establishing preemption in this context is
                                                                                                                     6         hard . . . .The Court ventures to guess a minimum wage standard would
                                                                                                                               need to have a degree of outrageousness—an amount that is completely
                                                                                                                     7         arbitrary and has no rational basis with respect to its intended purpose—
                                                                                                                               for it to be considered an extreme case that compels preemption.
                                                                                                                     8
                                                                                                                         Id. at 1191–92. On appeal in the American Hotel & Lodging Association matter, the
                                                                                                                     9
                                                                                                                         Ninth Circuit had no need to even address the alleged onerousness of the ordinance at
                                                                                                                    10
                                                                                                                         issue. Am. Hotel & Lodging Ass’n, 834 F.3d 958. Instead, the Ninth Circuit
                                                                                                                    11
                                                                                                                         recognized that, based on its own and Supreme Court precedent, the inquiry was
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725




                                                                                                                         whether the ordinance was a “minimum labor standard” or whether the challenged
                          ATTORNEYS AT LAW




                                                                                                                    13
                                                                                                                         ordinance attempted to “regulate the mechanics of collective bargaining” – an inquiry
                                                                                                                    14
                                                                                                                         that is agnostic as to the alleged onerousness of a labor standard. Id. at 963–65
                                                                                                                    15
                                                                                                                                Finally, Plaintiff’s repeated note that a CBA is currently in force which does
                                                                                                                    16
                                                                                                                         not require any further bargaining dooms Plaintiff’s preemption claim. The NLRA
                                                                                                                    17
                                                                                                                         is “concerned primarily with establishing an equitable process” for bargaining, and
                                                                                                                    18
                                                                                                                         prevents a state from restricting “weapons of self-help,” such as a strike or lockout.
                                                                                                                    19
                                                                                                                         Id. at 963. If all bargaining has concluded for a CBA that will survive the life of the
                                                                                                                    20
                                                                                                                         Ordinance, there is no bargaining process the City could interfere with. The
                                                                                                                    21
                                                                                                                         Ordinance facially and as a matter of fact does not restrict or limit any economic
                                                                                                                    22
                                                                                                                         weapon of self-help. Finally, as Plaintiff acknowledges, the Ordinance simply does
                                                                                                                    23
                                                                                                                         not restrict any voluntary bargaining the parties may choose to engage in.2
                                                                                                                    24
                                                                                                                                       3.      The Ordinance does not Violate the Equal Protection Clause
                                                                                                                    25
                                                                                                                                In a “class of one” challenge, Plaintiff must show the City “(1) intentionally
                                                                                                                    26
                                                                                                                         2
                                                                                                                           The Union and Plaintiff are not required to bargain further, but they not precluded from doing
                                                                                                                    27   so. (Mot. at 10:15–11:4.) SCHCC has not, to the City’s knowledge, even attempted to contact the
                                                                                                                         Union to discuss waiving the Ordinance’s requirement in exchange for other terms or conditions.
                                                                                                                    28   (See Declaration of John Aho ¶ 7.)
                                                                                                                                                                                         CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                      - 11 -                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 20 of 33 Page ID #:1224


                                                                                                                         (2) treated [Plaintiff] differently than other similarly situated [persons], (3) without
                                                                                                                     1
                                                                                                                         a rational basis.” Gerhart v. Lake Cty., Mont., 637 F.3d 1013, 1022 (9th Cir. 2011).
                                                                                                                     2
                                                                                                                         Classifications are scrutinized more carefully the “smaller and more vulnerable” the
                                                                                                                     3
                                                                                                                         affected entity. RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1156 (9th Cir.
                                                                                                                     4
                                                                                                                         2004). Plaintiff and its parent company, PMH, can “hardly be considered
                                                                                                                     5
                                                                                                                         vulnerable.” Id.; (see also Luke Decl. ¶¶ 39–41, 44; Richards Decl. Exs N–S).
                                                                                                                     6

                                                                                                                     7
                                                                                                                                             a.     No HealthCare Facility is Similarly Situated
                                                                                                                               Once a plaintiff establishes a governmental classification, it is necessary to
                                                                                                                     8
                                                                                                                         identify a “similarly situated” class against which the plaintiff can be compared. See
                                                                                                                     9
                                                                                                                         Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th Cir. 1995). “Equal
                                                                                                                    10
                                                                                                                         protection is intended to prevent disparate treatment of those ‘whose situations are
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         arguably indistinguishable.’ “ Hill St. Health Servs. LLC v. Cty. of Los Angeles,
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         2016 WL 9453998, at *8 (C.D. Cal. Nov. 16, 2016) (quoting Ross v. Moffitt, 417
                                                                                                                    13
                                                                                                                         U.S. 600, 609 (1974) (emphasis added).
                                                                                                                    14
                                                                                                                               A failure to identify a sufficiently similar group is fatal to an equal protection
                                                                                                                    15
                                                                                                                         claim. See, e.g., Andy's BP, Inc. v. City of San Jose, 605 F. App'x 617, 618–19 (9th
                                                                                                                    16
                                                                                                                         Cir. 2015) (“Plaintiff cannot state an equal protection claim . . . because the two gas
                                                                                                                    17
                                                                                                                         stations are not similarly situated.”); Elizondo v. City of Junction City, 669 F. App'x
                                                                                                                    18
                                                                                                                         855 (9th Cir. 2016) (“The district court also did not abuse its discretion in denying
                                                                                                                    19
                                                                                                                         preliminary injunction . . . . [T]he situations of other property owners cited by the
                                                                                                                    20
                                                                                                                         Elizondos were not sufficiently similar because they did not present all of the
                                                                                                                    21
                                                                                                                         unique issues posed by the maple tree . . . .”); Pentecostal Church of God v.
                                                                                                                    22
                                                                                                                         Douglas Cty., 798 F. App'x 995, 997 (9th Cir. 2020) (“We hold that the Church has
                                                                                                                    23
                                                                                                                         not met the second prong. The record does not show that other churches in the
                                                                                                                    24
                                                                                                                         County are in fact similarly situated to the Church.”); Thornton v. City of St.
                                                                                                                    25
                                                                                                                         Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (“There are no other auto wreckers in
                                                                                                                    26
                                                                                                                         St. Helens and, therefore, the City is not imposing a burden on the Thorntons that it
                                                                                                                    27

                                                                                                                    28
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   - 12 -                 DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 21 of 33 Page ID #:1225


                                                                                                                         does not also impose on other wreckers within its jurisdiction.3 . . . Evidence of
                                                                                                                     1
                                                                                                                         different treatment of unlike groups does not support an equal protection claim.”).
                                                                                                                     2
                                                                                                                                Plaintiff fails to identify any similarly situated entity. Plaintiff argues that
                                                                                                                     3
                                                                                                                         there are “over two dozen licensed health care facilities in the City, including
                                                                                                                     4
                                                                                                                         skilled nursing facilities.” (Mot. at 13:1–6.) Plaintiff provides no analysis as to why
                                                                                                                     5
                                                                                                                         these other health care facilities are similarly situated, and provides no evidence in
                                                                                                                     6
                                                                                                                         support of even this threadbare allegation of similarity, citing instead only to its
                                                                                                                     7
                                                                                                                         complaint. Id.4 The only evidence Plaintiff submitted germane to this question is
                                                                                                                     8
                                                                                                                         the declaration of Michael Klebin, in which he states the Hospital is the only
                                                                                                                     9
                                                                                                                         hospital in the City. (Klebin Decl., ¶ 3, ECF No. 11-3.)
                                                                                                                    10
                                                                                                                                Hospitals (especially hospitals with emergency departments, like SCHCC)
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         are meaningfully distinct from skilled nursing facilities and other “licensed health
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         care facilities”. (Mot. at p. 23:2–3.) Only hospitals have emergency departments
                                                                                                                    13
                                                                                                                         and ICUs to accept and treat the most serious acute injuries and diseases. Only
                                                                                                                    14
                                                                                                                         hospitals have the licensure, staff, training, and equipment to treat the full panoply
                                                                                                                    15
                                                                                                                         of serious illness and injury, including acute COVID-19 cases. Only hospitals bare
                                                                                                                    16
                                                                                                                         the full brunt of treating the most acute patients infected with COVID-19, including
                                                                                                                    17
                                                                                                                         struggling to treat cases that prove fatal. Only hospitals are required by law to
                                                                                                                    18
                                                                                                                         accept and treat all patients presenting with a medical emergency. (See Luke Decl.
                                                                                                                    19
                                                                                                                         ¶¶ 37–38.) In short, hospitals stand alone, and are not similarly situated to skilled
                                                                                                                    20
                                                                                                                         nursing facilities or any other healthcare facility.
                                                                                                                    21
                                                                                                                                Plaintiff’s argument that the City treated SCHCC’s similarly situated
                                                                                                                    22
                                                                                                                         employees different is nonsensical, and is not relevant to Plaintiff’s claim. Plaintiff
                                                                                                                    23
                                                                                                                         brings an equal protection claim alleging that its equal protection rights were
                                                                                                                    24
                                                                                                                         violated because it was treated differently than similarly situated entities. Plaintiff
                                                                                                                    25

                                                                                                                    26   3
                                                                                                                           Compare with Compl. ¶ 26 (“SCHCC is the only general acute care hospital . . . in the City.”)
                                                                                                                         4
                                                                                                                           Plaintiff’s allegations in its unverified complaint are not evidence. See, e.g., Ramos v. Bank of
                                                                                                                    27   Am., N.A., 2012 WL 12550456, at *4 (C.D. Cal. Jan. 31, 2012) (“Plaintiff's first amended
                                                                                                                         complaint—which is not verified and not signed under penalty of perjury—is not evidence. . . . In
                                                                                                                    28   light of the foregoing, Plaintiff's ex parte application for TRO is DENIED.”).
                                                                                                                                                                                          CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                        - 13 -                  DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 22 of 33 Page ID #:1226


                                                                                                                         cannot stand in the shoes of non-party employees. None of these employees have
                                                                                                                     1
                                                                                                                         joined, and none have submitted declarations in support of Plaintiff.5
                                                                                                                     2

                                                                                                                     3
                                                                                                                                               b.      The Ordinance is Supported by a Rational Basis
                                                                                                                                Choices about the scope of economic regulations are fundamentally political
                                                                                                                     4
                                                                                                                         choices. Courts therefore review laws challenged as violating equal protection
                                                                                                                     5
                                                                                                                         under the deferential “rational basis” test. This test is the “most relaxed and tolerant
                                                                                                                     6
                                                                                                                         form of judicial scrutiny,” Dallas v. Stanglin, 490 U.S. 19, 26 (1989), reflecting a
                                                                                                                     7
                                                                                                                         strong preference for resolution of policy differences at “the polls not [in] the
                                                                                                                     8
                                                                                                                         courts.” Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483, 488 (1955). A
                                                                                                                     9
                                                                                                                         law will be upheld “if there is any reasonably conceivable state of facts that could
                                                                                                                    10
                                                                                                                         provide a rational basis for the classification.” Beach Communications, Inc., 508
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         U.S. at 313. Any plausible basis suffices, even if it did not underlie the legislative
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         action, id., and even if no party raised it. Kadrmas v. Dickinson Pub. Schs., 487
                                                                                                                    13
                                                                                                                         U.S. 450, 463 (1988). Because it is “entirely irrelevant for constitutional purpose”
                                                                                                                    14
                                                                                                                         whether the rational basis was the actual motivation for a law, “the absence of
                                                                                                                    15
                                                                                                                         legislative facts explaining the distinction on the record has no significance in
                                                                                                                    16
                                                                                                                         rational-basis analysis.” Beach Commc'ns, Inc., 508 U.S. at 315. Legislative
                                                                                                                    17
                                                                                                                         decisions may be based on rational speculation, and may go unsupported by data.
                                                                                                                    18
                                                                                                                         See Vance v. Bradley, 440 U.S. 93, 111 (1979). Plaintiffs “attacking the rationality
                                                                                                                    19
                                                                                                                         of the legislative classification have the burden to negative every conceivable basis
                                                                                                                    20
                                                                                                                         which might support it.” Beach Commc'ns, Inc., 508 U.S. at 315.
                                                                                                                    21
                                                                                                                                Controlling Ninth Circuit authority renders Plaintiff’s claim meritless. In RUI
                                                                                                                    22
                                                                                                                         One Corp.,371 F.3d 1137, the Ninth Circuit rejected an equal protection challenge
                                                                                                                    23
                                                                                                                         to a living wage ordinance that targeted only employers of a certain size within a
                                                                                                                    24
                                                                                                                         certain zone of the City of Berkeley. Id. at 1156. The Berkeley ordinance required
                                                                                                                    25
                                                                                                                         large employers located in the Berkeley Marina to pay employees a “living wage.”
                                                                                                                    26

                                                                                                                    27   5
                                                                                                                           Notably, a group that could speak to the interests of these non-parties (who would directly feel
                                                                                                                         the effects of the sought injunction), SEIU-UHW is attempting to intervene, but Plaintiff has
                                                                                                                    28   apparently declined to stipulate to this intervention. (Mot. to Intervene at p. 2:8–13.)
                                                                                                                                                                                           CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                        - 14 -                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 23 of 33 Page ID #:1227


                                                                                                                         Id. at 1145. The Ninth Circuit considered plaintiff’s argument that the purported
                                                                                                                     1
                                                                                                                         reasons for the law were not the real reasons motivating the enactment of the
                                                                                                                     2
                                                                                                                         Berkeley ordinance, but rather it was a ploy to help unionize hotels in the Marina.
                                                                                                                     3
                                                                                                                         Id. at 1155. The Ninth Circuit refused to conduct a more searching review of the
                                                                                                                     4
                                                                                                                         legislative motivations, however, finding that it was “entirely irrelevant for
                                                                                                                     5
                                                                                                                         constitutional purposes whether the conceived reason for the challenged distinction
                                                                                                                     6
                                                                                                                         actually motivated the legislature.” Id. The plaintiff also argued that the Berkeley
                                                                                                                     7
                                                                                                                         ordinance was unconstitutional because it imposed the living wage only on Marina
                                                                                                                     8
                                                                                                                         businesses, and not on other businesses in the city. Id. The Ninth Circuit rejected
                                                                                                                     9
                                                                                                                         this argument noting that “[s]uch legislative decisions are ‘virtually unreviewable,
                                                                                                                    10
                                                                                                                         since the legislature must be allowed leeway to approach a perceived problem
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         incrementally.’ ” Id. (quoting Beach Commc'ns, Inc., 508 U.S. at 316.) Thus, the
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         Ninth Circuit concluded that it was “certainly rational ... for the City to treat Marina
                                                                                                                    13
                                                                                                                         businesses differently from their competitors outside the Marina.” Id. at 1156.
                                                                                                                    14
                                                                                                                               Here, it was rational for the City to legislatively draw the lines that it did, and
                                                                                                                    15
                                                                                                                         require premium pay for hospital workers and not, at this time, other classifications
                                                                                                                    16
                                                                                                                         of workers working for other healthcare facilities. Unlike other healthcare facilities,
                                                                                                                    17
                                                                                                                         a hospital must accept acute COVID-19 case, while skilled nursing facilities and
                                                                                                                    18
                                                                                                                         other health care facilities can (and do) redirect patients elsewhere – specifically, to
                                                                                                                    19
                                                                                                                         hospitals. (Luke Decl. ¶¶ 37–38.) Further, hospitals are the only type of facility
                                                                                                                    20
                                                                                                                         licensed, trained, and equipped to treat those with acute COVID-19 (and individuals
                                                                                                                    21
                                                                                                                         with a host of other diseases and emergency injuries). No other facility in the City
                                                                                                                    22
                                                                                                                         is legally permitted to treat individuals with acute COVID-19 symptoms. (Luke
                                                                                                                    23
                                                                                                                         Decl. ¶ 37.) If an individual with acute COVID-19 symptoms sought treatment at a
                                                                                                                    24
                                                                                                                         skilled nursing facility, or other facility, they would not be permitted entry, and
                                                                                                                    25
                                                                                                                         would instead be isolated and transferred to the Hospital – where they would be
                                                                                                                    26
                                                                                                                         treated by the hospital workers who are the beneficiaries of the Ordinance. (Id.)
                                                                                                                    27
                                                                                                                               It was also rational for the City to conclude that the need for “hero pay” was
                                                                                                                    28
                                                                                                                                                                                   CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                  - 15 -                 DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 24 of 33 Page ID #:1228


                                                                                                                         most acute for hospital workers based on public input. Several hospital workers
                                                                                                                     1
                                                                                                                         wrote in or appeared at City Council meetings expressing the need for hero pay, and
                                                                                                                     2
                                                                                                                         the City received a petition signed by hundreds of hospital workers expressing the
                                                                                                                     3
                                                                                                                         stress, burnout and other effects of the pandemic. (Richards Decl. Exs. I, J, Ex. C at
                                                                                                                     4
                                                                                                                         6:24–8:16; Ex. D at 20:4–28:1; Ex. E at 6:9–11:16, 25:20–42:22, 45:18–46:23; Ex.
                                                                                                                     5
                                                                                                                         F at pp. 10:15–12:25, 15:10–25, 25:1–30:8, 33:9–34:19.) The City received no such
                                                                                                                     6
                                                                                                                         input from workers at other healthcare facilities.
                                                                                                                     7
                                                                                                                                Moreover, even absent COVID-19, requiring heightened pay for hospital
                                                                                                                     8
                                                                                                                         workers would be rationally related to the legitimate interest of ensuring adequate
                                                                                                                     9
                                                                                                                         staffing at the City’s only hospital with the City’s only emergency room and
                                                                                                                    10
                                                                                                                         intensive care unit. It was rational for the City to draw a distinction between the
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         acute lifesaving care provided by a hospital and the care provided by other
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         healthcare facilities in the City.
                                                                                                                    13
                                                                                                                                Plaintiff’s argument that the City violated Plaintiff’s equal protection rights
                                                                                                                    14
                                                                                                                         by only requiring premium pay for some of its employees is bizarre, and meritless.
                                                                                                                    15
                                                                                                                         If the City had irrationally treated certain employees differently, this would
                                                                                                                    16
                                                                                                                         implicate those employees’ equal protection rights, not Plaintiff’s. None of the
                                                                                                                    17
                                                                                                                         employees have joined as plaintiffs. On the contrary, SEIU-UHW has moved to
                                                                                                                    18
                                                                                                                         intervene in this matter to defend the Ordinance. (Mot. to Intervene, ECF No. 13.)
                                                                                                                    19
                                                                                                                                Even assuming Plaintiff’s ill-explained reading of whom the Ordinance
                                                                                                                    20
                                                                                                                         applies to (Mot. at 13:7–19) is correct6 and relevant to Plaintiff’s equal protection
                                                                                                                    21
                                                                                                                         challenge, it was rational for the City to target hero pay at those working in the
                                                                                                                    22
                                                                                                                         emergency room and the other portions of the Hospital in-taking and treating the
                                                                                                                    23
                                                                                                                         most acute cases of COVID-19. (Luke Decl. ¶¶ 37–38.)
                                                                                                                    24
                                                                                                                                Further, SCHCC remains free to voluntarily pay these other employees
                                                                                                                    25
                                                                                                                         premium pay, and the City Council remains free to enact subsequent legislation,
                                                                                                                    26

                                                                                                                    27   6
                                                                                                                          The City understands the entire Hospital is licensed under General Acute Care Hospital License
                                                                                                                         No. 930000066, and thus all defined categories of healthcare providers workers at the Hospital
                                                                                                                    28   are Hospital Workers entitled to premium pay, regardless of where in the Hospital they work.
                                                                                                                                                                                        CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                      - 16 -                  DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 25 of 33 Page ID #:1229


                                                                                                                         addressing the task of properly compensating front-line workers and promoting
                                                                                                                     1
                                                                                                                         retention “one step at a time, addressing itself to the phase of the problem which
                                                                                                                     2
                                                                                                                         seems most acute to the legislative mind.” Beach Commc'ns, Inc., 508 U.S. at 316.
                                                                                                                     3
                                                                                                                         A legislature may “select one phase of one field and apply a remedy there,
                                                                                                                     4
                                                                                                                         neglecting the others” without running afoul of the equal protection clause. Id.
                                                                                                                     5
                                                                                                                                Plaintiff’s protestation that the Ordinance irrationally failed to include
                                                                                                                     6
                                                                                                                         employees who have “left employment at SCHCC” is meritless, and almost
                                                                                                                     7
                                                                                                                         certainly disingenuous. Requiring retroactive payment to non-employees would do
                                                                                                                     8
                                                                                                                         little to further key aims of the Ordinance: worker retention and recognizing
                                                                                                                     9
                                                                                                                         ongoing burdens faced by hospital workers.7 (Richards Decl. Ex. G at 6:1–14.)
                                                                                                                    10
                                                                                                                                Finally, Plaintiff’s allegation that the Ordinance was passed as a result of
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         union lobbying is meritless, and does not show that the Ordinance is irrational.
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         First, despite Plaintiff’s venomous and reckless accusation of corruption, its
                                                                                                                    13
                                                                                                                         evidence does not establish or even support this serious charge. SEIU-UHW
                                                                                                                    14
                                                                                                                         indicated it would be “ready to fight the court case”. It is far from improper for an
                                                                                                                    15
                                                                                                                         interested group to intervene to attempt to defend legislation it supports, precisely
                                                                                                                    16
                                                                                                                         as SEIU-UHW has done here. (Mot. to Intervene.) Nor is there anything improper
                                                                                                                    17
                                                                                                                         about petitioning the government to support the passage of legislation.8
                                                                                                                    18
                                                                                                                                In any event, Plaintiff’s unsupported allegations do not demonstrate that the
                                                                                                                    19
                                                                                                                         Ordinance lacked a rational basis. The Ninth Circuit has held that a plaintiff cannot
                                                                                                                    20
                                                                                                                         prove invidious discrimination by showing that legislators responded to lobbying
                                                                                                                    21
                                                                                                                         efforts. Gallinger v. Becerra, 898 F.3d 1012, 1020–21 (9th Cir. 2018) (finding no
                                                                                                                    22
                                                                                                                         impermissible animus in statute’s exemption for retired police officers after
                                                                                                                    23
                                                                                                                         “political pressure” resulting from “potent lobbying efforts by the law enforcement
                                                                                                                    24
                                                                                                                         community.”). The right to lobby and petition the government is “constitutionally
                                                                                                                    25

                                                                                                                    26
                                                                                                                         7
                                                                                                                           SCHCC would presumably challenge a retroactive obligation to pay former employees.
                                                                                                                    27   8
                                                                                                                           While as irrelevant as Plaintiff’s accusations, it bears noting that Plaintiff “entangled” itself in
                                                                                                                         the legislative process, lobbying the City Council against the Ordinance. (Declaration of Lisa A.
                                                                                                                    28   Vidra ¶¶ 5–7 & Exs. A, B.)
                                                                                                                                                                                             CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                          - 17 -                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 26 of 33 Page ID #:1230


                                                                                                                         protected,” and indeed a core part of the First Amendment. Id. at 1021; see
                                                                                                                     1
                                                                                                                         generally Citizens United v. Fed. Election Comm'n, 558 U.S. 310 (2010). There is
                                                                                                                     2
                                                                                                                         no evidence the City acted out of a desire to do anything but help hospital workers
                                                                                                                     3
                                                                                                                         (and the broader community they serve and protect), not a desire to harm SCHCC.
                                                                                                                     4
                                                                                                                         Id. at 1020–21 (“Accommodating one interest group is not equivalent to
                                                                                                                     5
                                                                                                                         intentionally harming another.”); Crossley v. California, 2020 WL 4747723 (S.D.
                                                                                                                     6
                                                                                                                         Cal. Aug. 17, 2020) (“Accommodating one interest group is not equivalent to
                                                                                                                     7
                                                                                                                         intentionally harming another.”); Hunters Cap. LLC v. Seattle, 499 F. Supp. 3d 888,
                                                                                                                     8
                                                                                                                         905 (W.D. Wash. 2020) (“[A]n allegation that the government favors a certain class
                                                                                                                     9
                                                                                                                         or viewpoint, standing alone, is insufficient to show that the government
                                                                                                                    10
                                                                                                                         necessarily disfavors the plaintiff's alleged class . . . .”)
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                                A legislative act motivated in part by the lobbying efforts of a group is not
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         unconstitutional; rather, if the only motivation of legislation is to harm an
                                                                                                                    13
                                                                                                                         unpopular group, that bare desire to harm is not a legitimate government interest.
                                                                                                                    14
                                                                                                                         U.S. Dept. of Agr. v. Moreno, 413 U.S. 528, 534 (1973) (“[B]are [legislative] desire
                                                                                                                    15
                                                                                                                         to harm a politically unpopular group cannot constitute a legitimate governmental
                                                                                                                    16
                                                                                                                         interest.”) “[A] court may strike down [a] statute under the Equal Protection Clause
                                                                                                                    17
                                                                                                                         if the statute serves no legitimate governmental purpose and if impermissible
                                                                                                                    18
                                                                                                                         animus toward an unpopular group prompted the statute's enactment.” Gallinger,
                                                                                                                    19
                                                                                                                         898 F.3d at 1021 (quoting Animal Legal Def. Fund v. Wasden, 878 F.3d 1184, 1200
                                                                                                                    20
                                                                                                                         (9th Cir. 2018)) (emphasis in original). Neither prong of this test is met here.
                                                                                                                    21

                                                                                                                    22
                                                                                                                                       4.     The Ordinance Does not Violate the Contracts Clause
                                                                                                                                Plaintiff alleges that its agreements regarding working conditions with its
                                                                                                                    23
                                                                                                                         employees supersedes public laws enacted to protect the safety, health and welfare
                                                                                                                    24
                                                                                                                         of the people in Culver City. This argument has no merit. Both the state and federal
                                                                                                                    25
                                                                                                                         constitutions prohibit impairment of contracts. U.S. Const., art. I, § 10; Cal. Const.,
                                                                                                                    26
                                                                                                                         art. I, § 9. However, it has long been recognized that “the prohibition against any
                                                                                                                    27
                                                                                                                         impairment of contracts is ‘not an absolute one and is not to be read with literal
                                                                                                                    28
                                                                                                                                                                                         CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                     - 18 -                    DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 27 of 33 Page ID #:1231


                                                                                                                         exactness.’” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 428 (1934).
                                                                                                                     1
                                                                                                                               The contract clause “prohibition must be accommodated to the inherent
                                                                                                                     2
                                                                                                                         police power of the State,” Energy Reserves Group, Inc. v. Kan. Power and Light
                                                                                                                     3
                                                                                                                         Co., 459 U.S. 400, 410 (1983), safeguarding the interests of the people, because
                                                                                                                     4
                                                                                                                         such police powers are “paramount to any rights under contracts between
                                                                                                                     5
                                                                                                                         individuals.” Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 241 (1978).
                                                                                                                     6
                                                                                                                         Under these principles, the first question is whether the challenged law constitutes a
                                                                                                                     7
                                                                                                                         “substantial impairment” of contracts. Energy Reserves, 459 U.S. at 411. Critically,
                                                                                                                     8
                                                                                                                         this threshold condition is not met when the law is a valid exercise of the police
                                                                                                                     9
                                                                                                                         powers. Id. at 411 (quoting Hudson Water Co. v. McCarter, 209 U.S. 349, 357
                                                                                                                    10
                                                                                                                         (1908)) (“‘One whose rights, such as they are, are subject to state restriction, cannot
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         remove them from the power of the State by making a contract about them’”).
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                               Additionally, given the broad authority of the City to regulate working
                                                                                                                    13
                                                                                                                         conditions and the highly regulated nature of healthcare, Plaintiff is “operating in a
                                                                                                                    14
                                                                                                                         heavily regulated industry” and so additional workplace laws cannot be said to
                                                                                                                    15
                                                                                                                         substantially impair their contracts. Energy Reserves, 459 U.S. at 413 (natural gas
                                                                                                                    16
                                                                                                                         producers did not have contracts impaired where state regulated the intra-state
                                                                                                                    17
                                                                                                                         prices they could charge because “State authority to regulate natural gas prices is
                                                                                                                    18
                                                                                                                         well established” even though Kansas had never before regulated prices); Gen.
                                                                                                                    19
                                                                                                                         Offshore Corp. v. Farrelly, 743 F. Supp. 1177, 1198 (D.V.I. 1990) (working
                                                                                                                    20
                                                                                                                         conditions are heavily regulated under Energy Reserves, because “[o]ccupational
                                                                                                                    21
                                                                                                                         safety, collective bargaining, minimum wages, worker’s compensation, and other
                                                                                                                    22
                                                                                                                         areas of legislation have left few aspects of the workplace unregulated”).
                                                                                                                    23
                                                                                                                               As a factual matter, the Ordinance does not substantially impair Plaintiff’s
                                                                                                                    24
                                                                                                                         contracts. Any CBA or employment contracts remain in full force and effect, and
                                                                                                                    25
                                                                                                                         are fully enforceable. The Ordinance imposes a separate legal requirement,
                                                                                                                    26
                                                                                                                         independent of the terms of a CBA, employment contract, or at-will employment
                                                                                                                    27
                                                                                                                         agreement. If Plaintiff fails to pay any particular worker the premium pay required
                                                                                                                    28
                                                                                                                                                                                  CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                  - 19 -                DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 28 of 33 Page ID #:1232


                                                                                                                         by the Ordinance, the employee would have the right to bring a civil action against
                                                                                                                     1
                                                                                                                         Plaintiff to enforce the employee’s rights under the Ordinance, but the right to bring
                                                                                                                     2
                                                                                                                         that action is independent of the existence and terms of the employment contract.
                                                                                                                     3
                                                                                                                               Plaintiff’s (misleading) reliance on Baltimore Tchrs. Union, Am. Fed'n of
                                                                                                                     4
                                                                                                                         Tchrs. Loc. 340, AFL-CIO v. Mayor & City Council of Baltimore, 6 F.3d 1012,
                                                                                                                     5
                                                                                                                         1014 (4th Cir. 1993) and Sonoma Cty. Org. of Pub. Emps. v. Cty. of Sonoma, 23
                                                                                                                     6
                                                                                                                         Cal. 3d 296, 297 (1979) is misplaced. In both cases, the challenged governmental
                                                                                                                     7
                                                                                                                         action was legislation modifying the government’s own contractual obligations.
                                                                                                                     8
                                                                                                                         And in both of those cases a contract was in fact impaired – essentially, a
                                                                                                                     9
                                                                                                                         governmental body contracted to pay a certain amount for labor, and by legislative
                                                                                                                    10
                                                                                                                         fiat decided to pay less. Not so here.
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                               If there were a “substantial impairment” of Plaintiff’s contracts, Plaintiff
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         would still need to show that the challenged law does not have a “significant and
                                                                                                                    13
                                                                                                                         legitimate” public purpose under a rational basis standard. Energy Reserves, 459
                                                                                                                    14
                                                                                                                         U.S. at 411-412. “Unless the State itself is a contracting party . . . courts properly
                                                                                                                    15
                                                                                                                         defer to legislative judgment as to the necessity and reasonableness of a particular
                                                                                                                    16
                                                                                                                         measure.” Energy Reserves, 459 U.S. at 412–13; see RUI One Corp., 371 F.3d at
                                                                                                                    17
                                                                                                                         1150; Ass’n of Surrogates & Supreme Court Reporters Within City of New York v.
                                                                                                                    18
                                                                                                                         State of N.Y., 940 F.2d 766, 771 (2d Cir. 1991) (“[L]egislation which impairs the
                                                                                                                    19
                                                                                                                         obligations of private contracts is tested under the contract clause by reference to a
                                                                                                                    20
                                                                                                                         rational-basis test[.]”); Chicago Bd. of Realtors, Inc. v. Chicago, 819 F.2d 732, 737
                                                                                                                    21
                                                                                                                         (7th Cir. 1987) (courts assess whether the government adopted law it “rationally
                                                                                                                    22
                                                                                                                         could have believed would lead to improved public health and welfare”).
                                                                                                                    23
                                                                                                                               The Ordinance is supported by a more than rational basis. The express “aim”
                                                                                                                    24
                                                                                                                         of the Ordinance to “promote job retention” provides a rational basis to uphold the
                                                                                                                    25
                                                                                                                         Ordinance. Ensuring adequate staffing at the City’s only hospital is a legitimate
                                                                                                                    26
                                                                                                                         (and important and compelling) interest, especially in light of the continued
                                                                                                                    27
                                                                                                                         community transmission of COVID-19 and the worrying rise in variants.
                                                                                                                    28
                                                                                                                                                                                   CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   - 20 -                DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 29 of 33 Page ID #:1233


                                                                                                                               An ordinance requiring heightened payment to hospital workers is rationally
                                                                                                                     1
                                                                                                                         related to the governmental interest of promoting job retention. Plaintiff cannot
                                                                                                                     2
                                                                                                                         demonstrate, or even reasonably argue, that higher wages are wholly unrelated to an
                                                                                                                     3
                                                                                                                         employee’s desire to remain working. Indeed, as Plaintiff admits, wage related
                                                                                                                     4
                                                                                                                         issues are a major part of Plaintiff’s issues with employee retention. (Mot. at p.
                                                                                                                     5
                                                                                                                         4:12–15; see also Luke Decl. ¶¶ 18–19; Richards Decl. Ex. T.)
                                                                                                                     6
                                                                                                                               Even if there are “better” or more narrowly tailored means to ensure medical
                                                                                                                     7
                                                                                                                         staff retention at the City’s only hospital, as Plaintiff vaguely alleges (Mot. at 16:5–
                                                                                                                     8
                                                                                                                         7) this is not the test for an economic ordinance that burdens no fundamental right
                                                                                                                     9
                                                                                                                         and targets no suspect class. The Ordinance need only be rationally related to a
                                                                                                                    10
                                                                                                                         legitimate governmental interest, which it is. It was rational for the City to conclude
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         that hospital workers face extreme difficulties in light of the pandemic, and that
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         they deserved recognition and compensation. (See, e.g., Declaration of Arturo
                                                                                                                    13
                                                                                                                         Espinoza (“Espinoza Decl.”) ¶¶ 4–9; Declaration of LaRhonda M. Smith (“Smith
                                                                                                                    14
                                                                                                                         Decl.”) ¶¶ 5–9; Declaration of Marne Vervan (“Vervan Decl.”) ¶¶ 5–8; Declaration
                                                                                                                    15
                                                                                                                         of Jacques Maia ¶¶ 5–8; Steinberg Decl. ¶¶ 10–12; Richards Decl. Ex. C at 6:24–
                                                                                                                    16
                                                                                                                         8:16; Ex. D at 20:4–28:1; Ex. E at 6:9–11:16, 25:20–42:22, 45:18–46:23; Ex. F at
                                                                                                                    17
                                                                                                                         pp. 10:15–12:25, 15:10–25, 25:1–30:8, 33:9–34:19, Exs. H, I, J, M.)
                                                                                                                    18
                                                                                                                               Plaintiff’s contention that Spannaus, 438 U.S. 234 is “factual[ly] similar” to
                                                                                                                    19
                                                                                                                         this matter is meritless. In Spannaus, Minnesota enacted a statute requiring a
                                                                                                                    20
                                                                                                                         decade of retroactive pension contributions: “The result was that, although the
                                                                                                                    21
                                                                                                                         company’s past contributions were adequate when made, they were not adequate
                                                                                                                    22
                                                                                                                         when computed under the 10-year statutory vesting requirement. . . . Not only did
                                                                                                                    23
                                                                                                                         the state law thus retroactively modify the compensation that the company had
                                                                                                                    24
                                                                                                                         agreed to pay its employees from 1963 to 1974, but also it did so by changing the
                                                                                                                    25
                                                                                                                         company’s obligations in an area where the element of reliance was vital—the
                                                                                                                    26
                                                                                                                         funding of a pension plan.” Id. at 246. The Court noted:
                                                                                                                    27
                                                                                                                               This Minnesota law simply does not possess the attributes of those
                                                                                                                    28
                                                                                                                                                                                   CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                  - 21 -                 DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 30 of 33 Page ID #:1234



                                                                                                                     1          state laws that in the past have survived challenge . . . The law was not
                                                                                                                                even purportedly enacted to deal with a broad, generalized economic
                                                                                                                     2          or social problem. (citation) It did not operate in an area already
                                                                                                                     3          subject to state regulation at the time the company's contractual
                                                                                                                                obligations were originally undertaken, but invaded an area never
                                                                                                                     4          before subject to regulation by the State. (citation) It did not effect
                                                                                                                     5          simply a temporary alteration of the contractual relationships of those
                                                                                                                                within its coverage, but worked a severe, permanent, and immediate
                                                                                                                     6          change in those relationships—irrevocably and retroactively.
                                                                                                                     7   Id. at 250. The opposite is true here. The Ordinance was enacted as a response to
                                                                                                                     8   the ongoing pandemic, and in recognition of the dangers faced by and extraordinary
                                                                                                                     9   contribution of hospital workers, and in recognition of the substantial probability of
                                                                                                                    10   worker “burnout” and further employee attrition. The Ordinance operates in an area
                                                                                                                    11   already subject to extensive state regulation at the time employment contracts were
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006
BEST BEST & KRIEGER LLP




                                                                                                                    12   entered into.9 Finally, the Ordinance affects only a temporary alteration of any
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                    13   contractual relations – it requires only a discrete amount of premium pay for a
                                                                                                                    14   limited period of 120 days. Further, the Ordinance is not retroactive.
                                                                                                                    15          C.      SCHCC Fails to Show Irreparable Harm
                                                                                                                    16          Plaintiff bears a heavy burden to show that “irreparable injury [was] likely in
                                                                                                                    17   the absence of an injunction.” Winter, 555 U.S. at 21–22. To establish a likelihood
                                                                                                                    18   of irreparable harm, conclusory or speculative allegations are not enough. Herb
                                                                                                                    19   Reed Enters., LLC v. Fla. Entm’t Mgmt., 736 F.3d 1239, 1250 (9th Cir. 2013).
                                                                                                                    20          Plaintiff’s argument that when constitutional claims are alleged courts
                                                                                                                    21   presume irreparable harm is incorrect.10 See, e.g., Rendish v. City of Tacoma, 123
                                                                                                                    22   F.3d 1216, 1226 (9th Cir. 1997) (“In this circuit, no presumption of irreparable
                                                                                                                    23   harm arises in a First Amendment retaliation claim .”); Great N. Res., Inc. v. Coba,
                                                                                                                    24   2020 WL 6820793, at *2 (D. Or. Nov. 20, 2020) (“In the past decade or so, the
                                                                                                                    25   Ninth Circuit has required more than a constitutional claim to find irreparable harm.
                                                                                                                    26
                                                                                                                         9
                                                                                                                           Plaintiff’s argument that regulation of wages is an area “never before subject to regulation” is
                                                                                                                    27   baffling. (Mot. at 21:7–8.)
                                                                                                                         10
                                                                                                                            Notably, the quoted the phrase “presume irreparable harm” appears nowhere in the two
                                                                                                                    28   decisions following this “quote” in Plaintiff’s motion.
                                                                                                                                                                                           CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                        - 22 -                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 31 of 33 Page ID #:1235


                                                                                                                         . . . This Court agrees with the other district courts in this Circuit that have rejected
                                                                                                                     1
                                                                                                                         arguments of per se irreparable injury for constitutional claims and required
                                                                                                                     2
                                                                                                                         something more.”) (collecting Ninth Circuit and district court decisions).
                                                                                                                     3
                                                                                                                                The actual harms Plaintiff points to are either monetary, or pure, unsupported
                                                                                                                     4
                                                                                                                         speculation. First, Plaintiff alleges, based on nothing but supposition, that the
                                                                                                                     5
                                                                                                                         Ordinance going into effect will somehow create reputational harm.11 Next, Plaintiff
                                                                                                                     6
                                                                                                                         alleges that morale will suffer because some workers will not receive the premium
                                                                                                                     7
                                                                                                                         pay. This, again, is pure speculation, and Plaintiff did not submit a declaration of
                                                                                                                     8
                                                                                                                         any employee whose ‘morale would suffer’ as a result of the Ordinance going into
                                                                                                                     9
                                                                                                                         effect. Nor did Plaintiff provide documentary evidence, expert analysis, or even
                                                                                                                    10
                                                                                                                         reasoned argument to support this argument. The hundreds of signatures the City
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         received on the petition urging enactment of the Ordinance, and the Union’s efforts
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         to intervene to defend the Ordinance, suggest otherwise.
                                                                                                                    13
                                                                                                                                Plaintiff’s protestation that it will be unable to “claw back monies paid to
                                                                                                                    14
                                                                                                                         hospital workers” is a monetary harm insufficient to justify injunctive relief. L.A.
                                                                                                                    15
                                                                                                                         Mem'l Coliseum Comm'n v. Nat'l Football League, 634 F.2d 1197, 1202 (9th Cir.
                                                                                                                    16
                                                                                                                         1980) (“[M]onetary injury is not normally considered irreparable.”); Sampson v.
                                                                                                                    17
                                                                                                                         Murray, 415 U.S. 61, 90 (1974) (“Mere injuries, however substantial, in terms of
                                                                                                                    18
                                                                                                                         money, time and energy necessarily expended . . . are not enough.”).
                                                                                                                    19
                                                                                                                                Finally, Plaintiff’s protestation that its various harms are not remediable by
                                                                                                                    20
                                                                                                                         money is belied by Plaintiff’s own twelfth cause of action, which seeks monetary
                                                                                                                    21
                                                                                                                         damages to “compensate it for any costs incurred to comply with the Ordinance and
                                                                                                                    22
                                                                                                                         for reputational harm. . . .” (Compl. ¶ 231.) Plaintiff cannot have it both ways.
                                                                                                                    23

                                                                                                                    24

                                                                                                                    25   11
                                                                                                                           While the argument that being “forced by law” to provide premium pay created reputational
                                                                                                                         harm is entirely speculative, if any “reputational harm” was inflicted, it was inflicted by the
                                                                                                                    26   enactment of the ordinance, not its implementation, and a preliminary injunction would not
                                                                                                                         remedy this (non-existent) harm. See Eilenberg v. City of Colton, 2020 WL at *4 (C.D. Cal. May
                                                                                                                    27   14, 2020) (“ ‘A plaintiff may be irreparably harmed by all sorts of things, but the irreparable harm
                                                                                                                         considered by the court must be caused by the conduct in dispute and remedied by the relief
                                                                                                                    28   sought.’ ”)
                                                                                                                                                                                           CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                        - 23 -                   DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 32 of 33 Page ID #:1236


                                                                                                                               D.     The Balance of Hardships and Public Interest
                                                                                                                     1
                                                                                                                               When an injunction is sought against the government, the balance of equities
                                                                                                                     2
                                                                                                                         and public interest in part merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073,
                                                                                                                     3
                                                                                                                         1092 (9th Cir. 2014). The extent of Plaintiff’s analysis as to the balance of harms is
                                                                                                                     4
                                                                                                                         that it is going to win, and therefore the balance tilts in its favor. But the public
                                                                                                                     5
                                                                                                                         interest and balance of harms tilt sharply against an injunction. The public interest
                                                                                                                     6
                                                                                                                         and equities are undeniably served by allowing an ordinance to protected the health,
                                                                                                                     7
                                                                                                                         safety and welfare and ensure fair payment to go into effect.
                                                                                                                     8
                                                                                                                               First, Plaintiff is far from likely to prevail on the merits. Second, Plaintiff
                                                                                                                     9
                                                                                                                         would suffer no or minimal harm, and the alleged harms Plaintiff identifies are
                                                                                                                    10
                                                                                                                         speculative, or monetary, which are not appropriate bases for injunctive relief.
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                               Notably, while Plaintiff alludes to “high quality” patient care issues, and risk
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725




                                                                                                                         to SCHCC’s plans to obtain a primary stroke center certification and upgrade its
                          ATTORNEYS AT LAW




                                                                                                                    13
                                                                                                                         cardiac laboratory, Plaintiff carefully avoids saying it will be unable or unwilling to
                                                                                                                    14
                                                                                                                         move forward with these upgrades, and does not allege that patient care will in fact
                                                                                                                    15
                                                                                                                         suffer. Plaintiff certainly submits no evidence that could substantiate either
                                                                                                                    16
                                                                                                                         implication, and all evidence points to the contrary. (See Luke Decl. ¶¶ 46–53.)
                                                                                                                    17
                                                                                                                               Further, the substantial dividend payments Plaintiff’s parent company has
                                                                                                                    18
                                                                                                                         made, the extraordinary sums of taxpayer funded aid received, and Plaintiff’s
                                                                                                                    19
                                                                                                                         ability to raise the rates it charges (and history of doing so) suggest that Plaintiff
                                                                                                                    20
                                                                                                                         can weather the financial burden imposed by the Ordinance with minimal hardship.
                                                                                                                    21
                                                                                                                         (Richards Decl. Ex. R; Luke Decl. ¶¶ 39–45 & Ex. C.)
                                                                                                                    22
                                                                                                                               Even assuming the Ordinance would delay or stop Plaintiff’s plan to become
                                                                                                                    23
                                                                                                                         a stroke center, the need for such a certification is unclear. There are at least seven
                                                                                                                    24
                                                                                                                         stroke centers within eight miles of Plaintiff, many associated with world-class
                                                                                                                    25
                                                                                                                         health care providers. There is hardly a gap in the availability of stroke centers near
                                                                                                                    26
                                                                                                                         Culver City, and little reason to believe access to care requires an additional center.
                                                                                                                    27
                                                                                                                         In fact, the likely explanation for SCHCC’s desire to become a primary stroke
                                                                                                                    28
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                   - 24 -                 DEFS’ OPP. TO MOT FOR PI
                                                                              Case 2:21-cv-05052-MCS-RAO Document 26 Filed 07/02/21 Page 33 of 33 Page ID #:1237


                                                                                                                         center is not to fill a community healthcare gap or serve the public good, but to
                                                                                                                     1
                                                                                                                         obtain another, more profitable product line. (Luke Decl. ¶¶ 49–52 & Ex. D.)
                                                                                                                     2
                                                                                                                                   Prevention of the Ordinance from going into effect would harm the public,
                                                                                                                     3
                                                                                                                         and the non-parties to this litigation who are the beneficiaries of the Ordinance.12
                                                                                                                     4
                                                                                                                         While Plaintiff speculates that the Ordinance going into effect would somehow
                                                                                                                     5
                                                                                                                         harm employee morale, it is far more likely that prevention of additional pay
                                                                                                                     6
                                                                                                                         (caused by their own employer) would harm employee morale and exacerbate
                                                                                                                     7
                                                                                                                         Plaintiff’s issue with employee retention. (See Smith Decl. ¶¶ 5–9; Espinoza Decl.
                                                                                                                     8
                                                                                                                         ¶¶ 4–9; Vervan Decl. ¶¶ 5–8; Steinberg Decl. ¶¶ 10, 12; Richards Decl. Ex. I.)
                                                                                                                     9
                                                                                                                                   The public interest is generally served by allowing duly enacted legislation to
                                                                                                                    10
                                                                                                                         go into effect, absent clear unconstitutionality or preemption. See, e.g., Golden Gate
                                                                                                                    11
                                                                           WASHINGTON, DISTRICT OF COLUMBIA 20006




                                                                                                                         Rest. Ass'n v. City & Cty. of San Francisco, 512 F.3d 1112, 1126–27 (9th Cir.
BEST BEST & KRIEGER LLP




                                                                                                                    12
                                             1800 K STREET NW, SUITE 725
                          ATTORNEYS AT LAW




                                                                                                                         2008) (“[O]ur consideration of the public interest is constrained in this case, for the
                                                                                                                    13
                                                                                                                         responsible public officials in San Francisco have already considered that interest.
                                                                                                                    14
                                                                                                                         Their conclusion is manifested in the Ordinance that is the subject of this appeal.”);
                                                                                                                    15
                                                                                                                         see also Maryland v. King, 567 U.S. 1301, 1303 (2012); Strange v. Searcy, 574
                                                                                                                    16
                                                                                                                         U.S. 1145 (2015) (“The equities and public interest likewise generally weigh in
                                                                                                                    17
                                                                                                                         favor of enforcing duly enacted state laws.”) (Thomas, J. and Scalia, J., dissenting).
                                                                                                                    18

                                                                                                                    19
                                                                                                                         IV.       CONCLUSION
                                                                                                                               For all of the aforementioned reasons, the motion should be denied.
                                                                                                                    20   Dated July 2, 2021                    BEST BEST & KRIEGER LLP
                                                                                                                    21

                                                                                                                    22                                                  By: :Christopher M. Pisano
                                                                                                                    23                                                     JEFFREY V. DUNN
                                                                                                                                                                           CHRISTOPHER M. PISANO
                                                                                                                    24                                                     DANIEL L. RICHARDS
                                                                                                                                                                           Attorneys for Defendants City Of Culver
                                                                                                                    25                                                     City, City Of Culver City, Mayor Alex
                                                                                                                                                                           Fisch, Vice Mayor Daniel Lee, Council
                                                                                                                    26                                                     Member Yasmine-Imani McMorrin,
                                                                                                                                                                           Council Member Göran Eriksson,
                                                                                                                    27                                                     Council Member Albert Vera

                                                                                                                    28   12
                                                                                                                              Public interest is not limited to the parties. Golden Gate Restaurant Ass'n, 512 F.3d at 1126.
                                                                                                                                                                                             CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                           - 25 -                  DEFS’ OPP. TO MOT FOR PI
